                        Case 18-12012-LSS            Doc 770      Filed 07/17/19       Page 1 of 64



         THIS IS NOT A SOLICITATION OF VOTES ON THE PLAN. VOTES MAY NOT BE
         SOLICITED UNTIL THE BANKRUPTCY COURT HAS APPROVED A DISCLOSURE
         STATEMENT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
         APPROVAL BUT HAS NOT YET BEEN APPROVED BY THE BANKRUPTCY
         COURT. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT
         TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY
         SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

         In re:                                                     Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware limited                   Case No.: 18-12012 (LSS)
         liability company, et al.1,
                                                                    (Jointly Administered)
                                          Debtors.

                                DISCLOSURE STATEMENT FOR
                     JOINT CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY
                  DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS

                Michael R. Nestor, Esq. (Bar No. 3526)                         Michael L. Tuchin, Esq.
             Robert F. Poppiti, Jr., Esq. (Bar No. 5052)                       Jonathan M. Weiss, Esq.
                 Ian J. Bambrick (Bar No. 5455)                                 Sasha M. Gurvitz, Esq.
             YOUNG CONAWAY STARGATT & TAYLOR, LLP                      KLEE, TUCHIN, BOGDANOFF & STERN LLP
               Rodney Square, 1000 North King Street                     1999 Avenue of the Stars, 39th Floor
                     Wilmington, Delaware 19801                                Los Angeles, CA 90067
                          Tel: (302) 571-6600                                 Tel: (310) 407-4000
                          Fax: (302) 571-1253                                 Fax: (310) 407-9090
                                                   Counsel for the Debtors
                                         Robert J. Feinstein (NY Bar No. 1767805)
                                          Maxim B. Litvak (CA Bar No. 215852)
                                          Colin R. Robinson (DE Bar No. 5524)
                                         PACHULSKI STANG ZIEHL & JONES LLP
                                       919 Market Street, 17th Floor | P.O. Box 8705
                                           Wilmington, Delaware 19899-8705
                                                    Tel: (302) 652-4100
                                                   Fax: (302) 652-4400

                                 Counsel for the Official Committee of Unsecured Creditors


         1
            The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films, LLC
         (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-
         Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address
         is 1800 Century Park East, Suite 600, Los Angeles, CA 90067.

01:24729857.2
                  Case 18-12012-LSS   Doc 770    Filed 07/17/19   Page 2 of 64



                                       DISCLAIMER

         THIS DISCLOSURE STATEMENT PROVIDES INFORMATION REGARDING THE
         JOINT CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY THE DEBTORS AND
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS THAT THE DEBTORS AND
         THE COMMITTEE ARE SEEKING TO HAVE CONFIRMED BY THE BANKRUPTCY
         COURT. THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT
         IS INCLUDED FOR PURPOSES OF SOLICITING ACCEPTANCES TO, AND
         CONFIRMATION OF, THE PLAN AND MAY NOT BE RELIED ON FOR ANY OTHER
         PURPOSE.   APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT
         CONSTITUTE A DETERMINATION OR RECOMMENDATION BY THE
         BANKRUPTCY COURT AS TO THE FAIRNESS OR THE MERITS OF THE PLAN.

         THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF CERTAIN
         PROVISIONS OF THE PLAN, CERTAIN STATUTORY PROVISIONS, CERTAIN
         DOCUMENTS RELATING TO THE PLAN, AND CERTAIN FINANCIAL
         INFORMATION. ALTHOUGH THE PLAN PROPONENTS BELIEVE THAT THESE
         SUMMARIES ARE FAIR AND ACCURATE AND PROVIDE ADEQUATE
         INFORMATION WITH RESPECT TO THE DOCUMENTS SUMMARIZED, SUCH
         SUMMARIES ARE QUALIFIED TO THE EXTENT THAT THEY DO NOT SET
         FORTH THE ENTIRE TEXT OF, OR ARE INCONSISTENT WITH, SUCH
         DOCUMENTS.

         ALTHOUGH THE PLAN PROPONENTS HAVE MADE EVERY EFFORT TO BE
         ACCURATE, THE FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT
         BEEN THE SUBJECT OF AN AUDIT OR OTHER REVIEW BY AN ACCOUNTING
         FIRM. IN THE EVENT OF ANY CONFLICT, INCONSISTENCY, OR DISCREPANCY
         BETWEEN THE TERMS AND PROVISIONS IN THE PLAN, THIS DISCLOSURE
         STATEMENT, THE EXHIBITS ANNEXED TO THIS DISCLOSURE STATEMENT, OR
         THE FINANCIAL INFORMATION INCORPORATED HEREIN OR THEREIN BY
         REFERENCE, THE PLAN SHALL GOVERN FOR ALL PURPOSES. ALL HOLDERS
         OF CLAIMS SHOULD READ THIS DISCLOSURE STATEMENT AND THE PLAN IN
         THEIR ENTIRETY BEFORE VOTING ON THE PLAN.

         THE STATEMENTS AND FINANCIAL INFORMATION CONTAINED HEREIN HAVE
         BEEN MADE AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED.
         HOLDERS OF CLAIMS AND INTERESTS REVIEWING THIS DISCLOSURE
         STATEMENT SHOULD NOT INFER AT THE TIME OF SUCH REVIEW THAT
         THERE HAVE BEEN NO CHANGES IN THE FACTS SET FORTH HEREIN.
         ALTHOUGH THE PLAN PROPONENTS HAVE MADE AN EFFORT TO DISCLOSE
         WHERE CHANGES IN PRESENT CIRCUMSTANCES COULD REASONABLY BE
         EXPECTED TO AFFECT MATERIALLY THE RECOVERY UNDER THE PLAN, THIS
         DISCLOSURE STATEMENT IS QUALIFIED TO THE EXTENT CERTAIN EVENTS
         DO OCCUR.




01:24729857.2
                                            ii
                 Case 18-12012-LSS   Doc 770     Filed 07/17/19   Page 3 of 64



         THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
         SECTION 1125 OF THE BANKRUPTCY CODE AND NOT NECESSARILY IN
         ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER NON-
         BANKRUPTCY LAW.     THIS DISCLOSURE STATEMENT HAS NOT BEEN
         APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
         COMMISSION (THE “SEC”) OR ANY FEDERAL, STATE, LOCAL, OR FOREIGN
         REGULATORY AGENCY, NOR HAS THE SEC OR ANY OTHER SUCH AGENCY
         PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
         CONTAINED IN THIS DISCLOSURE STATEMENT. PERSONS OR ENTITIES
         HOLDING OR TRADING IN, OR OTHERWISE PURCHASING, SELLING, OR
         TRANSFERRING, CLAIMS AGAINST THE DEBTORS SHOULD EVALUATE THIS
         DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR
         WHICH THEY WERE PREPARED.




01:24729857.2
                                           iii
                        Case 18-12012-LSS                     Doc 770           Filed 07/17/19              Page 4 of 64



                                                        TABLE OF CONTENTS

                                                                                                                                           Page(s)
         I.     INTRODUCTION ...............................................................................................................1
         II.    PLAN OVERVIEW .............................................................................................................1
                A.        General Structure of the Plan ...................................................................................1
                B.        Material Terms of the Plan ......................................................................................2
                C.        Summary of Treatment of Claims and Interests Under the Plan .............................3
                D.        Plan Voting Instructions and Procedures .................................................................9

                          1.         Voting Rights ...............................................................................................9

                          2.         Solicitation Materials ...................................................................................9

                          3.         Voting Instructions and Procedures ...........................................................10

                          4.         Confirmation Hearing and Deadline for Objections to
                                     Confirmation ..............................................................................................13
         III.   GENERAL INFORMATION ABOUT THE DEBTORS AND THE CASES .................14
                A.        Business Overview and Background .....................................................................14
                B.        Circumstances Leading to Chapter 11 Filing.........................................................14
                C.        Sale of Substantially All of the Debtors’ Assets ....................................................15
                D.        Corporate Structure ................................................................................................16
                E.        Debtors’ Assets ......................................................................................................17
                F.        Prepetition Capital Structure ..................................................................................17

                          1.         Secured Debt ..............................................................................................17

                          2.         Unsecured Debt ..........................................................................................18

                          3.         Interests ......................................................................................................18
                G.        Prepetition Litigation .............................................................................................18
         IV.    THE CHAPTER 11 CASES ..............................................................................................18
                A.        First Day Motions ..................................................................................................19
                B.        Cash Collateral .......................................................................................................20
                C.        Sale of Certain Assets to the Buyer .......................................................................20
                D.        Retention of Debtors Professionals ........................................................................20
                E.        Appointment of Committee and Retention of Committee Professionals...............21

01:24729857.2
                                                                           iv
                       Case 18-12012-LSS                     Doc 770           Filed 07/17/19              Page 5 of 64



                F.       Schedules, Statements of Financial Affairs ...........................................................21
                G.       Bar Date for Filing Proofs of Claim and Requests for Administrative
                         Expense ..................................................................................................................21
                H.       Motion to Authorize Key Employee Retention Program ......................................21
                I.       Exclusivity Extension ............................................................................................22
                J.       Removal Extension ................................................................................................22
                K.       Lakeshore and Bank Leumi Agreements ...............................................................22
                L.       2.9 Film Adversary Proceeding and Settlement ....................................................23
                M.       Global Settlement with the Committee and the Prepetition Lenders .....................23
                N.       Global Settlement with the Guilds .........................................................................24
         V.     SUMMARY OF THE JOINT CHAPTER 11 PLAN ........................................................25
                A.       Purpose and Effect of the Plan ...............................................................................25
                B.       Substantive Consolidation .....................................................................................26
                C.       Estimated Recoveries .............................................................................................27
         VI.    CERTAIN PLAN PROVISIONS ......................................................................................28
                A.       Classification and Treatment of Classified Claims and Interests ..........................28

                         1.         Summary. ...................................................................................................28

                         2.         Classification and Treatment of Claims and Interests. ..............................28
                B.       Acceptance of Rejection of the Plan ......................................................................31

                         1.         Classes Permitted and Not Permitted to Vote. ...........................................31

                         2.         Effect of Non-Voting. ................................................................................31

                         3.         Nonconsensual Confirmation.....................................................................31

                         4.         Postpetition Interest. ..................................................................................31

                         5.         Elimination of Vacant Classes. ..................................................................31

                         6.         Special Provisions Regarding Insured Claims. ..........................................32
                C.       Means for Implementation of the Plan...................................................................32

                         1.         Settlement of Intercompany Claims...........................................................32

                         2.         Substantive Consolidation. ........................................................................32

                         3.         Continued Corporate Existence and Vesting of Assets. ............................33

01:24729857.2
                                                                          v
                     Case 18-12012-LSS                 Doc 770            Filed 07/17/19              Page 6 of 64



                      4.       Corporate Action; Winding Up of Affairs. ................................................34

                      5.       Plan Administrator. ....................................................................................35

                      6.       Source of Funding. .....................................................................................36

                      7.       Retained Rights of Action. .........................................................................37

                      8.       Interests in Non-Debtors Affiliates and Subsidiaries.................................37

                      9.       Payment of Plan Expenses. ........................................................................37

                      10.      Dissolution of Debtors; Final Decree. .......................................................38

                      11.      Records. .....................................................................................................38

                      12.      Certain Bank Accounts. .............................................................................38
                D.    Treatment of Executory Contracts and Unexpired Leases ....................................38

                      1.       Rejection of Executory Contracts and Unexpired Leases..........................38

                      2.       Bar Date for Rejection Claims. ..................................................................39
                E.    Distributions and Related Matters .........................................................................39

                      1.       Dates of Distribution. .................................................................................39

                      2.       Cash Distributions......................................................................................39

                      3.       Rounding of Payments. ..............................................................................39

                      4.       Disputed Claims. ........................................................................................40

                      5.       Undeliverable and Unclaimed Distributions. .............................................40

                      6.       Minimum Distributions. .............................................................................40

                      7.       Compliance With Tax Requirements. ........................................................40

                      8.       Record Date in Respect to Distributions. ...................................................41
                F.    Litigation, Objections to Claims, and Determination of Taxes .............................41

                      1.       Litigation. ...................................................................................................41

                      2.       Objections to Claims; Objection Deadline. ...............................................41

                      3.       Tax Determinations. ...................................................................................41

                      4.       Temporary or Permanent Resolution of Disputed Claims. ........................41
01:24729857.2
                                                                     vi
                         Case 18-12012-LSS                     Doc 770            Filed 07/17/19              Page 7 of 64



                           5.         Setoffs. .......................................................................................................42
                 G.        Injunctions, Exculpation, Releases and Related Provisions ..................................42

                           1.         Injunctions..................................................................................................42

                                      (a)        Generally. .......................................................................................42

                                      (b)        Non-Discharge of Debtors; Injunction...........................................42

                           2.         Exculpation. ...............................................................................................43

                           3.         Debtor Release. ..........................................................................................43

                           4.         Consenting Creditor Release......................................................................44
         VII.    RISK FACTORS ...............................................................................................................44
                 A.        Parties May Object to the Plan’s Classification of Claims and Interests ...............44
                 B.        The Plan Proponents May Not Be Able to Obtain Confirmation of the Plan ........44
                 C.        Claims May Exceed the Plan Proponents’ Estimates ............................................45
                 D.        The Conditions Precedent to the Effective Date of the Plan May Not
                           Occur ......................................................................................................................45
                 E.        Risks Related to Income Taxation .........................................................................45
         VIII.   CONFIRMATION OF THE PLAN...................................................................................45
                 A.        The Confirmation Hearing .....................................................................................45
                 B.        Requirements for Confirmation of the Plan ...........................................................46
                 C.        Best Interests of Creditors ......................................................................................47
                 D.        Feasibility...............................................................................................................48
                 E.        Acceptance by Impaired Classes ...........................................................................48
                 F.        Confirmation Without Acceptance by All Impaired Classes .................................48

                           1.         No Unfair Discrimination ..........................................................................49

                           2.         Fair and Equitable Test ..............................................................................49
                 G.        Alternatives to the Plan ..........................................................................................49
         IX.     CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES
                 OF THE PLAN ..................................................................................................................50
         X.      RECOMMENDATION .....................................................................................................55




01:24729857.2
                                                                            vii
                     Case 18-12012-LSS        Doc 770      Filed 07/17/19   Page 8 of 64



                                                  EXHIBITS

         EXHIBIT A    Joint Plan of Liquidation

         EXHIBIT B    Organizational Chart

                THE PLAN PROPONENTS HEREBY ADOPT AND INCORPORATE EACH
                     EXHIBIT ATTACHED TO THIS DISCLOSURE STATEMENT
                     BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN




01:24729857.2
                                                    viii
                           Case 18-12012-LSS              Doc 770        Filed 07/17/19        Page 9 of 64



         I.         INTRODUCTION

                 Pursuant to title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy
         Code”), the above-captioned debtors and debtors-in-possession (the “Debtors” or the
         “Company”) and the Official Committee of Unsecured Creditors (the “Committee”) hereby
         jointly submit this disclosure statement (the “Disclosure Statement”) for the Joint Chapter 11
         Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured Creditors (as
         may be amended or modified, the “Plan”). The definitions contained in the Bankruptcy Code are
         incorporated herein by this reference. The definitions set forth in Article II of the Plan will also
         apply to capitalized terms used herein that are not otherwise defined. A copy of the Plan is
         attached hereto as Exhibit A.2

                 The purpose of this Disclosure Statement is to enable creditors whose Claims are
         Impaired under the Plan and who are entitled to vote to make an informed decision in exercising
         their right to accept or reject the Plan. This Disclosure Statement sets forth certain information
         regarding the Debtors’ prepetition operating and financial history, their reasons for seeking
         protection under chapter 11 of the Bankruptcy Code, and the anticipated wind-down and
         liquidation of the Liquidating Debtors by a Plan Administrator. This Disclosure Statement also
         describes certain terms and provisions of the Plan, certain effects of Confirmation of the Plan,
         certain risk factors associated with the Plan, and the manner in which Distributions will be made
         under the Plan. In addition, this Disclosure Statement discusses the Confirmation process and
         the voting procedures that Holders of Claims entitled to vote under the Plan must follow for their
         votes to be counted.

         II.        PLAN OVERVIEW

                    A.       General Structure of the Plan

                 The Plan effectuates the terms of an agreement and settlement among the Debtors, the
         Committee, and the Prepetition Lenders regarding the means for distributing the remaining assets
         of the Debtors’ Estates and winding-up the Debtors’ affairs. Under the Plan and in accordance
         with the priorities set forth in the Bankruptcy Code, and as part of a compromise contained in the
         Plan, the Prepetition Lenders (on account of their security interests in the Prepetition Collateral)
         receive the bulk of the assets in the Estates in the form of cash distributions, with the remaining
         assets, including approximately $5.1 million in Cash as of June 12, 2019, available for the
         satisfaction of Allowed Administrative Expenses, Allowed Priority Tax Claims, Allowed Priority
         Non-Tax Claims, and Miscellaneous Secured Claims, as well as to pay Plan Expenses, and, to
         the extent Distributable Estate Assets remain after the foregoing payments, to make distributions
         to Holders of Allowed General Unsecured Claims. Taken together, the Plan proposes to fairly
         and efficiently allocate the Debtors’ remaining assets in a manner that is supported by the
         principal constituencies in these Chapter 11 Cases and will allow these Chapter 11 Cases to be
         promptly resolved.

         2
                All capitalized terms used but not defined herein shall have the meanings provided to such terms in the Plan.
                The summary of the Plan provided herein is qualified in its entirety by reference to the Plan. In the case of any
                inconsistency between the summary herein and the Plan, the Plan shall govern.

01:24729857.2
                     Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 10 of 64



                 The Plan will be implemented through the substantive consolidation of the Debtors’
         Estates, the re-vesting of the Estates’ assets in Liquidating Debtor Open Road Films, and the
         appointment of a Plan Administrator to liquidate or otherwise dispose of the Estates’ remaining
         assets (if and to the extent such assets were not previously monetized to Cash or otherwise
         transferred by the Debtors prior to the Effective Date). All Intercompany Claims will be waived
         and eliminated. The Plan Administrator will act for the Liquidating Debtors in the same
         fiduciary capacity as applicable to a board of directors of a Delaware corporation implementing
         such liquidation and wind-down as contemplated under the Plan, subject to the provisions hereof,
         and shall, among other powers, wind up the affairs of the Liquidating Debtors; use, manage, sell,
         abandon and/or otherwise dispose of the remaining property of the Estates; prosecute objections
         to Claims and any litigation on behalf of the Liquidating Debtors; cause distributions to be made
         to Creditors pursuant to the Plan; and take such other actions required under or consistent with
         the Plan. The initial Plan Administrator will be John Roussey. Mr. Roussey was previously
         employed by an affiliate of NBC Universal Media LLC (“NBCU”) and briefly served as NBC’s
         representative on the Committee prior to his departure from NBCU in October 2018.

              THE PLAN PROPONENTS BELIEVE THAT THE PLAN IS FAIR AND
         EQUITABLE, WILL MAXIMIZE THE VALUE TO THESE ESTATES, AND IS IN THE
         BEST INTERESTS OF THE DEBTORS AND THEIR CONSTITUENTS.

              FOR THESE REASONS, THE PLAN PROPONENTS URGE HOLDERS OF
         CLAIMS WHO ARE ENTITLED TO VOTE TO TIMELY RETURN THEIR BALLOTS
         AND TO VOTE TO ACCEPT THE PLAN.

                B.     Material Terms of the Plan

                The following is an overview of certain material terms of the Plan:

                •      Allowed Administrative Expenses, Allowed Priority Tax Claims, and Allowed
                       Priority Non-Tax Claims will be paid in full on the later of (i) the Effective Date
                       and (ii) thirty (30) calendar days following the date on which any such Claim
                       becomes Allowed, unless otherwise agreed with the Holders of such Claims.

                •      Allowed Miscellaneous Secured Claims will, on the later of (i) the Effective Date
                       and (ii) thirty (30) calendar days following the date on which such Miscellaneous
                       Secured Claim becomes an Allowed Miscellaneous Secured Claim, at the option
                       of the Liquidating Debtors, either: (a) be reinstated, (b) receive, in full
                       satisfaction, settlement, and release of, and in exchange for, such Miscellaneous
                       Secured Claim, (x) payment in full in Cash of the unpaid portion of such Allowed
                       Miscellaneous Secured Claim, (y) the collateral securing such Allowed
                       Miscellaneous Secured Claim, or (z) such other treatment as may be agreed to by
                       the Holder of such Claim and the Debtors or the Liquidating Debtors.

                •      Prepetition Lender Claims will receive in the aggregate, in full satisfaction and
                       release of their Prepetition Lenders Claims and as the sole amounts to be paid by
                       the Debtors or their Estates on account of the Prepetition Lender Claims, the
                       Distributable Lender Assets, which consist of all of the Distributable Assets

01:24729857.2
                                                         2
                     Case 18-12012-LSS        Doc 770       Filed 07/17/19   Page 11 of 64



                       except, collectively, (i) approximately $5.1 million in Cash as of June 12, 2019;
                       (ii) the 2.9 Films Proceeds; (iii) Retained Rights of Action (including (a)
                       Avoidance Claims unless and until all claims other than Prepetition Lender
                       Claims have been paid in full and (b) Prepetition Lender Rights of Action with
                       any proceeds of such to be shared ratably between the Holders of Prepetition
                       Lender Claims and Holders of Allowed Class 4 Claims as shall be set forth in the
                       Plan Supplement); (iv) up to $25,000 from any sale or other disposition of the
                       property known as “The Tank” (net of expenses of the Debtors’ estates applicable
                       to the sale proceeds); and (v) the Sale Adjustment Holdback Excess Amount; and
                       (vi) the Debtors’ furniture, fixtures, and equipment. Holders of Prepetition
                       Lender Claims will also receive the Administrative/Priority Claim Lender
                       Recoupment Amount, if any. Any deficiency owing on account of the Prepetition
                       Lender Claims shall not constitute a General Unsecured Claim and shall not be
                       entitled to any other distribution under the Plan.

                •      Allowed General Unsecured Claims will receive all Distributable Estate Assets
                       after the payment of (or reserves for) Allowed Administrative Expenses, Allowed
                       Priority Tax Claims, Allowed Priority Non-Tax Claims, Allowed Miscellaneous
                       Secured Claims, and Plan Expenses.

                •      Allowed Subordinated Claims will receive no recovery until all Allowed General
                       Unsecured Claims are paid in full. Because the Allowed General Unsecured
                       Claims are not projected to be paid in full, Holders of Allowed Subordinated
                       Claims are not expected to realize any recovery under the Plan.

                •      Holders of Interests shall receive no distributions under the Plan, and on the
                       Effective Date, all Interests shall be deemed cancelled. As of the Effective Date,
                       each Holder of an Interest shall retain a contingent interest in the Net
                       Distributable Estate Assets remaining, if any, after all Allowed Claims have been
                       paid or otherwise satisfied in full (unless otherwise agreed to by the applicable
                       Creditor) in accordance with the Plan. For the avoidance of doubt, no distribution
                       of Net Distributable Estate Assets (once all liquidated to Cash) shall be made to
                       Holders of Interests until and unless all Holders of Allowed Claims receive
                       payment in full of such Allowed Claims, plus all accrued postpetition interest at
                       the Federal Judgment Rate. Because several Classes of Claims are projected not
                       to be paid in full, Holders of Interests are not expected to realize any recovery
                       under the Plan.

                C.     Summary of Treatment of Claims and Interests Under the Plan

                 The Plan provides for the classification and treatment of Claims and Interests. The Plan
         designates 5 Classes of Claims and 1 Class of Interests. These Classes and Plan treatments take
         into account the differing nature and priority under the Bankruptcy Code of the various Claims
         and Interests.




01:24729857.2
                                                        3
                     Case 18-12012-LSS       Doc 770       Filed 07/17/19   Page 12 of 64



                The table below summarizes the classification and treatment of the Claims and Interests
         under the Plan. The Plan substantively consolidates the Debtors for voting and distribution
         purposes.

              THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
         ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A
         COMPLETE DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND
         TREATMENT OF CLAIMS AND INTERESTS, REFERENCE SHOULD BE MADE TO
         THE ENTIRE PLAN.




01:24729857.2
                                                       4
                                         Case 18-12012-LSS      Doc 770          Filed 07/17/19     Page 13 of 64




                                                                Estimated         Proposed Treatment
                    Claim or        Summary of     Projected
           Class                                                 Claims
                    Interest        Treatment      Recovery
                                                                 Amount

                                                                                   Class 1 consists of Priority Non-Tax Claims. At the election of the
                                                                                   Liquidating Debtors, each Holder of a Priority Non-Tax Claim shall
                                                                                   receive, in full satisfaction, settlement, release, and extinguishment of
                                                                                   such Priority Non-Tax Claim, on or as soon as practicable after the
                                                                                   later of (i) the Effective Date, or (ii) thirty (30) calendar days
                                                                                   following the date on which such Priority Non-Tax Claim becomes an
                                    Unimpaired;                                    Allowed Priority Non-Tax Claim, (a) a Cash payment from the
                                    Not Entitled               Approximately       Liquidating Debtors equal to the Allowed amount of such Claim, or
                    Priority Non-
                1                   to Vote          100%       $100,000 to        (b) such other treatment as otherwise agreed by the Holder of such
                    Tax Claims
                                    (Presumed to                 $400,000          Claim and the Debtors or the Liquidating Debtors.
                                    Accept)
                                                                                   Class 1 Priority Non-Tax Claims are Unimpaired by the Plan, and
                                                                                   Holders of such Class 1 Priority Non-Tax Claims are therefore
                                                                                   conclusively presumed to have accepted the Plan pursuant to section
                                                                                   1126(f) of the Bankruptcy Code. Accordingly, Holders of Class 1
                                                                                   Priority Non-Tax Claims are not entitled to vote to accept or reject the
                                                                                   Plan.

                                                                                   Class 2 consists of any Miscellaneous Secured Claims. Although all
                                                                                   Miscellaneous Secured Claims have been placed in one Class for the
                                                                                   purposes of nomenclature, each Miscellaneous Secured Claim, to the
                                    Unimpaired;                                    extent secured by a Lien on any property or interest in property of any
                    Miscellaneous   Not Entitled                                   of the Debtors different from that securing any other Miscellaneous
                                                                 Less than         Secured Claim, shall be treated as being in a separate sub-Class for
                2   Secured         to Vote          100%
                                                                  $5,000           purposes of voting and receiving distributions under the Plan.
                    Claims          (Presumed to
                                    Accept)
                                                                                   Except to the extent that a Holder of an Allowed Miscellaneous
                                                                                   Secured Claim has been paid by the Debtors, in whole or in part, prior
                                                                                   to the Effective Date, on the later of (i) the Effective Date and
                                                                                   (ii) thirty (30) calendar days following the date on which such


                                                                             5


01:24729857.2
                                          Case 18-12012-LSS     Doc 770        Filed 07/17/19     Page 14 of 64



                                                                                 Miscellaneous Secured Claim becomes an Allowed Miscellaneous
                                                                                 Secured Claim, at the option of the Liquidating Debtors, in full and
                                                                                 final satisfaction of such Miscellaneous Secured Claim, (i) each
                                                                                 Allowed Miscellaneous Secured Claim shall be reinstated and
                                                                                 Unimpaired in accordance with section 1124 of the Bankruptcy Code,
                                                                                 or (ii) each Holder of an Allowed Miscellaneous Secured Claim shall
                                                                                 receive, in full satisfaction, settlement, and release of, and in exchange
                                                                                 for, such Miscellaneous Secured Claim, (x) payment in full in Cash of
                                                                                 the unpaid portion of such Allowed Miscellaneous Secured Claim,
                                                                                 (y) the collateral securing such Allowed Miscellaneous Secured Claim,
                                                                                 or (z) such other treatment as may be agreed to by the Holder of such
                                                                                 Claim and the Debtors or the Liquidating Debtors.

                                                                                 Class 2 Miscellaneous Secured Claims are Unimpaired by the Plan,
                                                                                 and Holders of such Class 2 Miscellaneous Secured Claims are
                                                                                 therefore conclusively presumed to have accepted the Plan pursuant to
                                                                                 section 1126(f) of the Bankruptcy Code. Accordingly, Holders of
                                                                                 Class 2 Miscellaneous Secured Claims are not entitled to vote to
                                                                                 accept or reject the Plan.

                                                                                 Class 3 consists of all Prepetition Lender Claims. The Holders of
                                                                                 Allowed Prepetition Lender Claims shall receive in the aggregate, in
                                                                                 full satisfaction and release of their Prepetition Lenders Claims and as
                                                                                 the sole amounts to be paid by the Debtors or their Estates on account
                                                  Approxima                      of the Prepetition Lender Claims, the Distributable Lender Assets.
                                                  tely 57% -                     Any Distributable Lender Assets comprising proceeds under the APA
                                    Impaired;        61%,      $90,750,000,      (but not including the Sale Adjustment Holdback Excess Amount)
                    Prepetition                                                  shall be paid by the Plan Administrator to the Prepetition Agent, for
                3                   Entitled to   excluding    plus fees and
                    Lender Claims                                                the benefit of the Prepetition Lenders, within three (3) Business Days
                                    Vote           adequate       interest
                                                  protection                     of receipt of any such proceeds. All other Distributable Lender Assets
                                                   payments                      shall be paid to the Prepetition Agent, for the benefit of the Prepetition
                                                                                 Lenders, in such form and at such time as determined by the Plan
                                                                                 Administrator, in reasonable consultation with the Prepetition Agent.
                                                                                 Any deficiency owing on account of the Prepetition Lender Claims
                                                                                 shall not constitute a General Unsecured Claim and shall not be
                                                                                 entitled to any other distribution under the Plan. All Distributions to


                                                                          6


01:24729857.2
                                                 Case 18-12012-LSS             Doc 770          Filed 07/17/19      Page 15 of 64



                                                                                                  be made on account of any Prepetition Lender Claims shall be paid in
                                                                                                  bulk to the Prepetition Agent for further distribution in accordance
                                                                                                  with the Prepetition Loan Agreement.

                                                                                                  Class 3 Prepetition Lender Claims are Impaired. Holders of Class 3
                                                                                                  Prepetition Lender Claims are therefore entitled to vote to accept or
                                                                                                  reject the Plan.

                                                                                                  Class 4 consists of General Unsecured Claims. Except to the extent
                                                                                                  that a Holder of an Allowed Class 4 General Unsecured Claim agrees
                                                                                                  to a less favorable treatment, in exchange for full and final satisfaction,
                                                                                                  settlement and release of each Allowed Class 4 General Unsecured
                                                                                                  Claim, each Holder of an Allowed Class 4 General Unsecured Claim
                                                                                                  shall receive a Cash payment equal to its Pro Rata share of the Net
                                                             Approxima                            Distributable Estate Assets. Allowed Class 4 General Unsecured
                                                             tely 2% to                           Claims need not be paid until after the reconciliation of all Disputed
                                                             approximat                           Class 4 General Unsecured Claims; provided, however, that in the
                      General             Impaired;            ely 6%        Approximately        discretion of the Plan Administrator, Allowed Class 4 General
                4     Unsecured           Entitled to         based on       $60,000,000 to       Unsecured Claims may receive distributions before the reconciliation
                      Claims              Vote                currently       $70,000,0003        of all Disputed Class 4 General Unsecured Claims provided that
                                                              available                           (i) reserves are maintained for any Class 4 General Unsecured Claim
                                                             informatio                           that is Disputed at the time of such distribution and (ii) the Plan
                                                                  n.                              Administrator shall make a corrective Distribution following the
                                                                                                  resolution of any Disputed Claim within thirty (30) days of such
                                                                                                  resolution.

                                                                                                  Class 4 General Unsecured Claims are Impaired under the Plan.
                                                                                                  Therefore, Holders of such Class 4 General Unsecured Claims are
                                                                                                  entitled to vote to accept or reject the Plan.

                      Subordinated        Impaired;                                               Class 5 consists of all Subordinated Claims. Holders of Subordinated
                5                         Not Entitled           0%                    $0         Claims shall receive no distributions under the Plan until all
                      Claims
                                          to Vote                                                 Prepetition Lender Claims and all Allowed General Unsecured Claims

         3
             Reflects an estimate of Class 4 Claims that will ultimately be Allowed.



                                                                                            7


01:24729857.2
                                      Case 18-12012-LSS   Doc 770       Filed 07/17/19     Page 16 of 64



                                (Deemed to                                have been paid in full. Because the Prepetition Lender Claims and
                                Reject)                                   Allowed General Unsecured Claims are projected not to be paid in
                                                                          full, Holders of Subordinated Claims are not expected to realize any
                                                                          recovery under the Plan.

                                                                          Class 5 Subordinated Claims are Impaired under the Plan, and Holders
                                                                          of such Class 5 Subordinated Claims are deemed to have rejected the
                                                                          Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore,
                                                                          Holders of Class 5 Subordinated Claims are not entitled to vote to
                                                                          accept or reject the Plan.

                                                                          Class 6 consists of all Interests. Holders of Interests shall receive no
                                                                          distributions under the Plan, and on the Effective Date, all Interests
                                                                          shall be deemed void and of no force and effect. As of the Effective
                                                                          Date, each Holder of an Interest shall retain a contingent interest in the
                                                                          Net Distributable Estate Assets remaining, if any, after all Allowed
                                                                          Claims have been paid or otherwise satisfied in full, plus all accrued
                                Impaired;
                                                                          postpetition interest at the Federal Judgment Rate (unless otherwise
                                Not Entitled
                                                                          agreed to by the applicable Creditor) and all Plan Expenses have been
                6   Interests   to Vote         0%          n/a
                                                                          paid (or otherwise reserved) in accordance with the Plan. Because
                                (Deemed to
                                                                          several Classes of Claims are projected not to be paid in full, Holders
                                Reject)
                                                                          of Interests are not expected to realize any recovery under the Plan.

                                                                          Class 6 Interests are Impaired and Holders of such Class 6 Interests are
                                                                          deemed to have rejected the Plan pursuant to section 1126(g) of the
                                                                          Bankruptcy Code. Therefore, Holders of Class 6 Interests are not
                                                                          entitled to vote to accept or reject the Plan.




                                                                    8


01:24729857.2
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19    Page 17 of 64




              THE PLAN PROPONENTS BELIEVE THAT THE PLAN PROVIDES THE BEST
         RECOVERIES POSSIBLE FOR HOLDERS OF CLAIMS AGAINST THE DEBTORS
         AND THUS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

                D.      Plan Voting Instructions and Procedures

                        1.      Voting Rights

                 Under the Bankruptcy Code, acceptance of the Plan by a Class of Claims is determined
         by calculating the number and the amount of Allowed Claims voting to accept, based on the
         actual total Allowed Claims voting on the Plan. Acceptance by a Class of Claims requires more
         than one-half of the number of total voting Allowed Claims in the Class to vote in favor of the
         Plan and at least two-thirds in dollar amount of the total Allowed Claims in the Class to vote in
         favor of the Plan.

                 Under the Bankruptcy Code, only Classes of Claims or Interests that are “Impaired” and
         that are not deemed as a matter of law to have rejected a plan under Section 1126 of the
         Bankruptcy Code are entitled to vote to accept or reject the Plan. Any Class that is
         “Unimpaired” is not entitled to vote to accept or reject the Plan and is conclusively presumed to
         have accepted the Plan. As set forth in Section 1124 of the Bankruptcy Code, a Class is
         “Impaired” if the legal, equitable, or contractual rights attaching to the Claims or Interests of that
         Class are modified or altered. Any Class of Claims or Interests that does not receive or retain
         any property under the Plan on account of such Claims or Interests is deemed to have rejected
         the Plan.

                Pursuant to the Plan, Classes 3 and 4 are Impaired under the Plan and entitled to vote to
         accept or reject the Plan. Only the Holder of a Claim as of [DATE], 2019 (the “Voting Record
         Date”), may vote to accept or reject the Plan.

                Pursuant to the Plan, Claims in Classes 1 and 2 are Unimpaired by the Plan, and such
         Holders are conclusively presumed to have accepted the Plan and are therefore not entitled to
         vote on the Plan.

                Pursuant to the Plan, Claims and Interests in Classes 5 and 6 will not receive or retain any
         property under the Plan on account of such Claims or Interests, as applicable, and are, therefore,
         deemed to reject the Plan and are not entitled to vote on the Plan.

                        2.      Solicitation Materials

                 The Debtors have engaged Donlin, Recano & Company, Inc. (the “Voting Agent”) to
         serve as the voting agent to process and tabulate Ballots for each Class entitled to vote on the
         Plan and to generally oversee the voting process. The following materials shall constitute the
         solicitation package (the “Solicitation Package”):

         •      This Disclosure Statement, including the Plan and all other Exhibits annexed thereto;

01:24729857.2
                                                           9
                      Case 18-12012-LSS        Doc 770        Filed 07/17/19   Page 18 of 64



         •      The Bankruptcy Court order approving this Disclosure Statement (the “Disclosure
                Statement Order”);

         •      The notice of, among other things, (i) the date, time, and place of the hearing to consider
                Confirmation of the Plan and related matters and (ii) the deadline for filing objections to
                Confirmation of the Plan (the “Confirmation Hearing Notice”);

         •      One or more Ballots, as applicable, to be used in voting to accept or to reject the Plan,
                and applicable voting instructions (the “Voting Instructions”);

         •      A pre-addressed, postage pre-paid return envelope; and

         •      Such other materials as the Bankruptcy Court may direct or approve.

                The Plan Proponents, through the Voting Agent, will distribute the Solicitation Package
         in accordance with the Disclosure Statement Order. The Solicitation Package is also available at
         the Debtors’ restructuring website at https://www.donlinrecano.com/Clients/orf/Index.

                 Prior to the Confirmation Hearing, the Plan Proponents intend to file a Plan Supplement
         that includes, among other things, (i) the qualifications and proposed compensation of and other
         disclosures regarding the Plan Administrator; (ii) certain specifically enumerated Retained
         Rights of Action; and (iii) any executory contracts and unexpired leases designated for
         assumption by the Debtors. As the Plan Supplement is updated or otherwise modified, such
         modified or updated documents will be made available on the Debtors’ restructuring website at
         https://www.donlinrecano.com/Clients/orf/Index.

                 If you are the Holder of a Claim and believe that you are entitled to vote on the Plan, but
         you did not receive a Ballot or your Ballot is damaged or illegible, or if you have any questions
         concerning voting procedures, you should contact the Voting Agent by writing to Donlin,
         Recano & Company, Inc. Re: Open Road Films, LLC, Et Al. Attn: Voting Department; PO Box
         199043 Blythebourne Station; Brooklyn, NY 11219; Email: DRCVote@DonlinRecano.com. If
         the reason that you did not receive a Ballot is because your Claim is subject to a pending claim
         objection and you wish to vote on the Plan, you must file a motion pursuant to Bankruptcy Rule
         3018 with the Bankruptcy Court for the temporary allowance of your Claim for voting purposes
         by [DATE], 2019, or you will not be entitled to vote to accept or reject the Plan.

              THE DEBTORS AND THE LIQUIDATING DEBTORS, AS APPLICABLE,
         RESERVE THE RIGHT THROUGH THE CLAIM OBJECTION PROCESS TO
         OBJECT TO ANY CLAIM.

                        3.     Voting Instructions and Procedures

                  All votes to accept or reject the Plan must be cast by using the Ballots enclosed with the
         Solicitation Packages. No votes other than ones using such Ballots will be counted, except to the
         extent the Bankruptcy Court orders otherwise. The Bankruptcy Court has fixed [DATE], 2019
         as the Voting Record Date for the determination of the Holders of Claims who are entitled to
         (i) receive a Solicitation Package and (ii) vote to accept or reject the Plan. The Voting Record

01:24729857.2
                                                         10
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 19 of 64



         Date and all of the Plan Proponents’ solicitation and voting procedures shall apply to all of the
         Debtors’ Creditors and other parties in interest.

                If you are a Holder of a Claim in a Class that is entitled to vote, after carefully reviewing
         the Plan, this Disclosure Statement, and the detailed instructions accompanying your Ballot, you
         are asked to indicate your acceptance or rejection of the Plan by voting in favor of or against the
         Plan on the accompanying Ballot.

                The deadline to vote on the Plan is [DATE], 2019 at 5:00 p.m. (prevailing Eastern
         Time) (the “Voting Deadline”).

                In order for your vote to be counted, your Ballot must be properly completed, in
         accordance with the Voting Instructions on the Ballot, and received no later than the Voting
         Deadline at the following address, if by First-Class Mail:

                        Open Road Films Ballot Processing
                        c/o Donlin, Recano & Company, Inc.
                        Attn: Voting Department
                        P.O. Box 192016 Blythebourne Station
                        Brooklyn, NY 11219

                Ballots sent by hand delivery or overnight mail should be sent to the following address:

                        Open Road Films Ballot Processing
                        c/o Donlin, Recano & Company, Inc.
                        Attn: Voting Department
                        6201 15th Avenue
                        Brooklyn, NY 11219

                 Holders of Claims in Classes 3 and 4 as of the Voting Record Date are entitled to vote to
         accept or reject the Plan, and they may do so by completing the appropriate Ballots and returning
         them in the envelope provided to the Voting Agent so as to be actually received by the Voting
         Agent by the Voting Deadline. Each Holder of a Claim must vote its entire Claim within a
         particular Class either to accept or reject the Plan and may not split such votes. If multiple
         Ballots are received from the same Holder with respect to the same Claim prior to the Voting
         Deadline, the last timely received, properly executed Ballot will be deemed to reflect that voter’s
         intent and will supersede and revoke any Ballot previously received. The Ballots will clearly
         indicate the appropriate return address. It is important to follow the specific instructions
         provided on each Ballot.

                 Unless otherwise provided in the Voting Instructions accompanying the Ballots, the
         following Ballots will not be counted in determining whether the Plan has been accepted or
         rejected:

         •      Any Ballot that fails to clearly indicate an acceptance or rejection, or that indicates both
                an acceptance and a rejection of the Plan;


01:24729857.2
                                                         11
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 20 of 64



         •      Any Ballot received after the Voting Deadline, except if the Debtors have granted an
                extension of the Voting Deadline with respect to such Ballot or by order of the
                Bankruptcy Court;

         •      Any Ballot containing a vote that the Bankruptcy Court determines was not solicited or
                procured in good faith or in accordance with the applicable provisions of the Bankruptcy
                Code;

         •      Any Ballot that is illegible or contains insufficient information to permit the identification
                of the Claim Holder;

         •      Any Ballot cast by a Person or Entity that does not hold a Claim in the voting Class with
                respect to which the Ballot is cast; and

         •      Any Ballot without an original signature.

                 Any party who has previously submitted to the Voting Agent prior to the Voting
         Deadline a properly completed Ballot may revoke such Ballot and change its vote by submitting
         to the Voting Agent prior to the Voting Deadline a subsequent properly completed Ballot for
         acceptance or rejection of the Plan. If more than one timely, properly completed Ballot is
         received, only the last timely received Ballot will be counted for purposes of determining
         whether the requisite acceptances have been received. Any party who has delivered a properly
         completed Ballot for the acceptance or rejection of the Plan that wishes to withdraw such
         acceptance or rejection rather than changing its vote may withdraw such acceptance or rejection
         by delivering a written notice of withdrawal to the Voting Agent at any time prior to the Voting
         Deadline. To be valid, a notice of withdrawal must (i) contain the description of the Claims to
         which it relates and the aggregate principal amount represented by such Claims, (ii) contain the
         original signature of the withdrawing party, (iii) contain a certification that the withdrawing party
         owns the Claims and possesses the right to withdraw the vote sought to be withdrawn, and
         (iv) be actually received by the Voting Agent prior to the Voting Deadline.

             ALL BALLOTS ARE ACCOMPANIED BY VOTING INSTRUCTIONS. IT IS
         IMPORTANT THAT THE HOLDER OF A CLAIM IN THE CLASSES ENTITLED TO
         VOTE FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED WITH EACH
         BALLOT.

                 In addition, for all Holders of Class 4 Claims, the Ballot contains an option to “opt-out”
         of certain releases provided under the Plan. The Plan provides that each Holder of a Claim that
         votes to accept, or is deemed to accept, the Plan is considered a “Releasing Creditor” under the
         Plan and is bound by certain releases provided in Article IX thereof, and as set forth below, other
         than any Holder of a Class 4 Claim that affirmatively elects on its Ballot to opt out of being a
         Releasing Creditor. Each Class 4 Ballot will contain the text of the proposed release and
         instructions to each Holder of a Class 4 Claim regarding the option to opt-out of the release.

                 If you have any questions about (i) the procedure for voting your Claim, (ii) the
         Solicitation Package that you have received, or (iii) the amount of your Claim, or if you wish to
         obtain, at your own expense (unless otherwise specifically required by Bankruptcy Rule
         3017(d)), an additional copy of the Plan, this Disclosure Statement, or any appendices or
01:24729857.2
                                                          12
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 21 of 64



         Exhibits to such documents, please contact the Voting Agent by writing to Donlin, Recano &
         Company, Inc. Re: Open Road Films, LLC, Et Al. Attn: Voting Department; PO Box 199043,
         Blythebourne Station; Brooklyn, NY 11219. Copies of the Plan, Disclosure Statement, Plan
         Supplement and other documents filed in these Chapter 11 Cases may be obtained free of charge
         on the Voting Agent’s website at https://www.donlinrecano.com/Clients/orf/Index. Documents
         filed in these Chapter 11 Cases may also be examined between the hours of 8:00 a.m. and 4:00
         p.m., prevailing Eastern Time, Monday through Friday, at the Office of the Clerk of the
         Bankruptcy Court, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801.

                 The Voting Agent will process and tabulate Ballots for the Classes entitled to vote to
         accept or reject the Plan and will file a voting report (the “Voting Report”) in accordance with
         the Disclosure Statement Order. The Voting Report will, among other things, describe every
         Ballot that does not conform to the Voting Instructions or that contains any form of irregularity,
         including, but not limited to, those Ballots that are late, illegible (in whole or in material part),
         unidentifiable, lacking signatures, lacking necessary information, or damaged.

              THE PLAN PROPONENTS URGE HOLDERS OF CLAIMS WHO ARE
         ENTITLED TO VOTE TO TIMELY RETURN THEIR BALLOTS AND TO VOTE TO
         ACCEPT THE PLAN BY THE VOTING DEADLINE.

                        4.      Confirmation Hearing and Deadline for Objections to Confirmation

                 Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
         hold a hearing on Confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides
         that any party in interest may object to Confirmation of the Plan.

                 The Bankruptcy Court has scheduled the Confirmation Hearing to commence on
         [DATE], 2019 at [TIME] (prevailing Eastern Time), before the Honorable Laurie Selber
         Silverstein, United States Bankruptcy Judge, in the United States Bankruptcy Court for the
         District of Delaware, 824 North Market Street, 5th Floor, Wilmington, Delaware 19801. The
         Confirmation Hearing Notice, which sets forth the time and date of the Confirmation Hearing,
         has been included along with this Disclosure Statement. The Confirmation Hearing may be
         adjourned from time to time by the Bankruptcy Court without further notice, except for an
         announcement of the adjourned date made in the agenda for the Confirmation Hearing or at the
         Confirmation Hearing or any adjournment thereof.

                Objections to Confirmation of the Plan must be filed and served on the Plan Proponents
         and certain other entities, all in accordance with the Confirmation Hearing Notice, so that they
         are actually received by no later than [DATE], 2019 at [TIME] (prevailing Eastern Time).
         Unless objections to Confirmation of the Plan are timely served and filed in compliance with the
         Disclosure Statement Order, which is attached to this Disclosure Statement, they may not be
         considered by the Bankruptcy Court.




01:24729857.2
                                                          13
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 22 of 64



         III.   GENERAL INFORMATION ABOUT THE DEBTORS AND THE CASES

                A.      Business Overview and Background

                 Prior to the Petition Date, the Company was an independent distributor of motion pictures
         in the United States and licensed motion pictures in ancillary markets, principally to home
         entertainment, pay television, subscription and transactional video-on-demand, free television,
         and other non-theatrical entertainment distribution markets. Based in Los Angeles, California,
         the Company was launched in 2011 as a strategic partnership between Regal Entertainment
         Group and AMC Entertainment, two leading film exhibitors in the United States.

                 The Company has released approximately 45 films since its inception, generating a total
         of over $1.3 billion in worldwide theatrical box office receipts. Its films have been nominated
         for 49 Academy Awards and have won 13 Academy Awards. In 2015, the Company made
         history by becoming the youngest studio to win a Best Picture Academy AwardTM for the film
         Spotlight.

                 The Company’s film library included, among others, Killer Elite (2011), Jobs (2013),
         Machete Kills (2013), Side Effects (2013), JB: Believe (2013), Nightcrawler (2014), Chef (2014),
         Rosewater (2014), The Gunman (2015), Little Boy (2015), Dope (2015), Mother’s Day (2016),
         and The Nut Job 2 (2017). As of the Petition Date, after a major reduction in force, the Company
         utilized the services of approximately 40 employees. Currently, excluding ordinary course and
         case professionals, the Company uses the services of approximately 4hourly contractors.

                 The Company generated revenue from the exhibition or licensing of films. Each film
         was distributed theatrically to major and independent exhibitors of motion pictures in the United
         States and other countries. Home entertainment, subscription and transactional video-on-demand,
         free television, and non-theatrical distribution of each film are generally effected through a major
         film distribution, pay subscription, or television broadcasting company in the United States. The
         Company operated under longstanding relationships with theatrical exhibitors, and under output
         agreements with leading home entertainment, Pay TV, Streaming, Video On-Demand, and non-
         theatrical providers, including Showtime, Amazon Instant Video, Paramount, and Universal.

                B.      Circumstances Leading to Chapter 11 Filing

                 On August 4, 2017, the equity membership interests in Open Road Holdings were sold
         (the “2017 Sale”) by its then-members (Regal and AMC) to TMP Holdings, part of a media
         enterprise owned by TMPL. The intention at that time was to combine (i) the Debtors’ business
         and (ii) certain assets of non-Debtor IM Global LLC (“IM Global”), which entity focuses on the
         complementary activities of international film sales, co-financing, production, and distribution
         and which had also recently been acquired by a TMPL affiliate, into a newly-formed non-debtor
         entity, Global Road Entertainment, LLC (“Global Road”), a subsidiary of TMP Holdings (the
         “Global Road Restructure”). The Global Road Restructure was intended to be consummated
         contemporaneously with a fundraising round which TMPL was in the process of arranging (the
         “Round D Financing”). Ultimately, neither the Global Road Restructure, nor the Round D
         Financing were consummated as originally contemplated.


01:24729857.2
                                                         14
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 23 of 64



                 Several factors precipitated the Debtors’ financial distress. Among other things,
         increased volatility in overall film performance exacerbated investor concerns regarding the
         probability and predictability of studio financial success, especially outside of the major studios.
         This overall volatility was exacerbated by the specific underperformance of certain of the
         Debtors’ prepetition motion picture releases, most of which were initiated by prior management.
         In addition, competitive options for consumers have limited interest in theatrical distribution and
         the traditional film business model, imposing additional pressure on companies like the Debtors,
         and further fueling investor skepticism. Accordingly, the Debtors incurred significant losses
         from operating activities during 2017, after the 2017 Sale, and used significant cash in
         operations, including significant equity contributions. As a result of these and other factors, it
         was not possible for TMPL to consummate the Round D Financing by April 2018, which was
         necessary to fund elements of the Global Road Restructure.

                 The inability to consummate the Round D Financing left TMPL without the funds to
         contribute into the Global Road Restructure, and thus the Debtors were unable to obtain an audit
         opinion without a “going-concern” qualification, putting the Debtors in default under the
         Prepetition Credit Agreement. The Debtors entered into a Fourth Amendment to the Credit
         Agreement in May 2018, which provided an additional 60 days until June 30, 2018 to provide
         the required financial statements. The Debtors’ financial position deteriorated further in May
         and June 2018, as the business suffered from the disappointing box office performance of its
         motion picture releases, in connection with which the Debtors had incurred tens of millions of
         dollars in marketing and advertising expenses to third parties. In part as a result of this
         disappointing performance, in the beginning of July 2018, TMPL’s board of directors decided
         not to make available any additional funds to the Debtors.

                Recognizing these challenging realities, the Company retained FTI Consulting, Inc.
         (“FTI”) to provide a CRO and supporting staff to explore strategic alternatives. FTI and the
         Debtors, working with the Debtors’ management and the Prepetition Lenders, determined that
         the most likely and feasible alternative was an orderly bankruptcy sale, which would allow the
         Debtors to maximize value by enabling a sale of the Debtors’ assets free and clear of Liens,
         Claims, encumbrances, and other interests. In the weeks leading up to the Petition Date, the
         Debtors undertook a prepetition reduction in force and FTI began the process of diligently and
         aggressively marketing the Debtors’ assets for sale.

                C.      Sale of Substantially All of the Debtors’ Assets

                 Since its engagement, FTI diligently and aggressively marketed the Company’s assets
         through a comprehensive sale and marketing process. FTI developed a thorough list of potential
         buyers—both strategic and financial—based on management discussions and FTI’s industry
         experience and relationships. FTI identified over 40 potential buyers, many of whom signed
         non-disclosure agreements, and 11 of which submitted indications of interest for the Debtors’
         assets.




01:24729857.2
                                                         15
                     Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 24 of 64



                  On the Petition Date, the Debtors filed a motion for orders establishing bid and related
         sale procedures and approving the sale of certain of the Debtors’ assets [Docket No. 9]. On
         October 9, 2018, the Bankruptcy Court entered the Order: (1) Approving Bid and Sale
         Procedures, (2) Approving Assumption, Assignment and Cure Procedures and Related Notices,
         (3) Establishing Date for Auction and Approving Related Procedures, (4) Scheduling the Sale
         Hearing and Related Deadlines, and (5) Granting Related Relief [Docket No. 160] (the “Bid
         Procedures Order”). In accordance with the Bid Procedures Order, the Debtors continued their
         efforts, commenced prior to the Petition Date, to market their assets for sale.

                Ultimately, the Debtors negotiated an asset purchase agreement (the “APA”) with OR
         Acquisition Co, LLC (the “Buyer”). Pursuant to and subject to the terms and conditions of the
         APA, the Buyer agreed to acquire certain of the Debtors’ assets in exchange for a cash purchase
         price and the Buyer’s assumption of certain liabilities. In particular, the Buyer purchased the
         Debtors’ right, title, and interest in approximately forty-five (45) motion pictures and took
         assignment of numerous contracts relating to those motion pictures.

                On October 26, 2018, the Bankruptcy Court entered the Order Authorizing and
         Approving Certain Bidding Protections, Amendments to Bid Procedures Order, and Granting
         Related Relief [Docket No. 239], which approved the Buyer as a “Stalking Horse” and provided
         the Buyer with certain bidding protections.

                 After the signing of the APA, the Debtors continued to work closely with the Buyer to
         obtain Court approval of, and ultimately consummate, the sale. As part of that process, the
         Debtors and Buyer negotiated extensively with contract counterparties and other parties-in-
         interest to resolve formal and informal objections to the proposed Sale. After a hearing on
         December 19, 2018, the Bankruptcy Court entered the Order (I) Approving Asset Purchase
         Agreement Among the Debtors and the Buyer, (II) Approving Sale of Substantially All Assets
         Free and Clear of All Liens, Claims, Encumbrances and Other Interests Pursuant to Bankruptcy
         Code Sections 105, 363(b), (f) and (m), (III) Approving Assumption, Assignment and Sale of
         Certain Executory Contracts and Unexpired Leases Free and Clear of All Liens, Claims,
         Encumbrances and Other Interests Pursuant to Bankruptcy Code Sections 363 and 365,
         (IV) Determining the Amounts Necessary to Cure Such Executory Contracts and Unexpired
         Leases, and (V) Granting Related Relief [Docket No. 483] (the “Sale Order”). The Sale Order
         approved, among other things, the sale of certain assets of the Debtors to the Buyer and the
         assignment of certain contracts of the Debtors to the Buyer (the “Sale”).

                The Sale closed on December 21, 2018. See Docket No. 507.

                D.     Corporate Structure

                Debtor Open Road Releasing is a wholly owned subsidiary of non-debtor Tang Media
         Partners Holding LLC (“TMP Holdings”), which is in turn a wholly owned subsidiary of non-
         debtor Tang Media Partners Limited (“TMPL”). Debtor Open Road Films is a wholly owned
         subsidiary of Debtor Open Road Releasing. Debtors OR Productions, LLC, Briarcliff LLC, and
         Open Road International LLC are wholly owned subsidiaries of Open Road Films. Debtor
         Empire Productions LLC is a wholly owned subsidiary of OR Productions. Attached hereto as
         Exhibit B is a corporate organizational chart for the Debtors.
01:24729857.2
                                                        16
                     Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 25 of 64



                 The Board of Directors of Open Road Releasing currently consists of two members:
         Donald Tang and Jie “Kevin” Kang. The other Debtors are all member-managed. The Debtors’
         only remaining officer is Mr. Amir Agam, the Chief Restructuring Officer. At the Petition Date,
         the Debtors’ Chief Executive Officer was Rob Friedman, and the Debtors’ Chief Financial
         Officer was Mimi Tseng.

                E.      Debtors’ Assets

                 The Debtors’ assets consist primarily of unrestricted cash, in the amount, as of July 16,
         2019, of approximately $5.2 million (which includes the proceeds from the Playmobil
         Settlement, as described and defined below). Approximately $1.7 million remains in an escrow
         related to a holdback (the “Holdback”) from sale proceeds from the Sale, as described above.
         Pursuant to the terms of the Global Settlement (described below) any funds released from this
         escrow will be remitted to the Holders of the Prepetition Lender Claims. However, under the
         terms of the APA and related escrow agreement, some or all of the remaining amounts of the
         Holdback may be released to the buyer. The Debtors also hold the Rights of Action; however,
         any recovery on the Rights of Action is speculative and contingent. Accordingly, the Plan
         Proponents have not assigned any value to the Rights of Action in calculating estimated
         recoveries under the Plan. The Debtors’ assets also consist of certain rights related to a limited
         number of development or film assets, miscellaneous furniture and IT equipment, certain
         websites and domains, and certain deposits and retainers (to the extent that such amounts are not
         exhausted by the third parties holding such deposits and retainers). The Plan Proponents expect
         that the Debtors or Liquidating Debtors will liquidate the foregoing assets or, to the extent
         appropriate, deliver them to the Holders of the Prepetition Lender Claims. This Disclosure
         Statement does not take into account any non-Cash assets in calculating projected payments and
         estimated recoveries, except for the Holdback and in limited cases where such recoveries can be
         reasonably projected, and the Plan Proponents’ determination that the Plan is feasible, as
         discussed in Section VIII.D hereof, relies solely on the Debtors’ Cash assets.

                F.      Prepetition Capital Structure

                        1.     Secured Debt

                In 2015, Open Road Films, as borrower, Open Road Releasing, as a pledgor, the
         remaining Debtors, as guarantors (the “Guarantors”), Bank of America, N.A., as lender and letter
         of credit issuer and each of the lenders party thereto (together, the “Prepetition Lenders”), and
         Bank of America, N.A., as administrative agent (in such capacity the “Prepetition Agent”),
         entered into that certain Second Amended and Restated Credit, Security, Guaranty and Pledge
         Agreement, dated as of April 8, 2015 (as amended, restated, amended and restated, refinanced,
         replaced, supplemented, or otherwise modified, the “Prepetition Loan Agreement”).

                 As of the Petition Date, the outstanding aggregate principal amount owing under the
         Prepetition Loan Agreement was $90,750,000. The obligations under the Prepetition Loan
         Agreement are secured by liens in favor of the Prepetition Agent on most assets of the Debtors.




01:24729857.2
                                                        17
                     Case 18-12012-LSS           Doc 770     Filed 07/17/19   Page 26 of 64



                        2.     Unsecured Debt

                  The Plan Proponents believe that unsecured claims against the Debtors approximate $60
         to $70 million. Unsecured claims against the Debtors include: (i) accrued and unpaid trade and
         other unsecured debt incurred in the ordinary course of the Debtors’ business, (ii) contract
         rejection claims, (iii) claims by employees, (iv) claims arising from transactions with non-Debtor
         affiliates, (v) claims arising from litigation, and (vi) certain other miscellaneous claims for
         damages against the Debtors.

                        3.     Interests

                 Debtor Open Road Releasing is a wholly owned subsidiary of non-debtor TMP Holdings,
         which is in turn a wholly owned subsidiary of non-debtor TMPL. As described above, the
         Interests of each Debtor other than Open Road Releasing are held by another Debtor.

                G.      Prepetition Litigation

                 As of the Petition Date, the Debtors were party to certain litigation pending in non-
         bankruptcy forums in the ordinary course of their business. The litigation in which the Debtors
         are defendants has been stayed by Bankruptcy Code section 362(a). The most significant
         prepetition litigation to which the Debtors were a party was a civil action commenced by Bank
         Leumi USA against Open Road and others in the United States District Court for the Central
         District of California styled Bank Leumi USA v. Open Road Films, LLC; Global Road
         Entertainment, LLC; Tang Media Partners, LLC; and Does 1-10, Inclusive, Case No. 2:18 cv
         7573. Pursuant to the Bank Leumi Settlement (as defined below), all claims in that action
         against the Debtors have been dismissed as of March 20, 2019.

                As for pending litigation in which one or more of the Debtors is a plaintiff, the Plan
         Proponents are evaluating such actions and determining whether the continued pursuit of any of
         such actions is in the best interests of the Debtors’ estates. The Liquidating Debtors’ rights are
         reserved to the extent set forth in the Plan to continue to prosecute any and all such actions.

         IV.    THE CHAPTER 11 CASES

                 On September 6, 2018, each of the Debtors commenced a voluntary case under chapter
         11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware.
         The Debtors requested, and the Bankruptcy Court approved, joint administration of their Chapter
         11 Cases under the caption In re Open Road Films, LLC, et al., Case No. 18-12012 (LSS). The
         Debtors continue to operate their businesses and manage their properties as debtors in possession
         under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions
         of the Bankruptcy Code and orders of the Bankruptcy Court.

                 An immediate effect of commencement of the Chapter 11 Cases was the imposition of
         the automatic stay under the Bankruptcy Code which, with limited exceptions, enjoins the
         commencement or continuation of all collection efforts by Creditors, the enforcement of liens
         against property of the Debtors, and the continuation of litigation against the Debtors during the
         pendency of the Chapter 11 Cases. The automatic stay will remain in effect, unless modified by
         the Bankruptcy Court, until the Effective Date.
01:24729857.2
                                                        18
                     Case 18-12012-LSS        Doc 770       Filed 07/17/19   Page 27 of 64



                A.     First Day Motions

                On the Petition Date, the Debtors filed certain “first day” motions and applications with
         the Bankruptcy Court seeking certain immediate relief to aid in the efficient administration of
         their Chapter 11 Cases and to facilitate the Debtors’ transition to debtor in possession status.
         The Bankruptcy Court held a hearing on these first day motions on September 7, 2018.
         Following the first day hearing, the Bankruptcy Court entered the following orders:

                Interim Order (I) Authorizing Payment of Limited Prepetition Benefits and Confirming
                Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing Payment of
                Reimbursement for Prepetition Expenses, (III) Authorizing Payment of Withholding and
                Payroll-Related Taxes, and (IV) Authorizing Banks to Honor Prepetition Checks and
                Fund Transfers for Authorized Payments [Docket No. 41];

                Order Authorizing and Directing the Joint Administration of Related Chapter 11 Cases
                for Procedural Purposes Only [Docket No. 42];

                Interim Order (I) Authorizing Continued Use of Cash Management System,
                (II) Authorizing the Continuation of Intercompany Transactions, (III) Granting
                Administrative Priority Status to Postpetition Intercompany Transactions,
                (IV) Authorizing Use of Prepetition Bank Accounts, Account Control Agreement, and
                Certain Payment Methods, (V) Extending Time to Comply With Requirements of 11
                U.S.C. § 345(b) [Docket No. 43];

                Order Granting Application Appointing Donlin, Recano & Co., Inc. as Claims and
                Noticing Agent for the Debtors Pursuant to 28 U.S.C. 156(c) Nunc Pro Tunc to the
                Petition Date [Docket No. 44];

                Interim Order, Pursuant to Sections 105(a), 361, 362, 363(c), 503(b), and 507(b) of the
                Bankruptcy Code, (I) Authorizing Debtors to Use Cash Collateral, (II) Granting
                Adequate Protection, (III) Setting Final Hearing, and (IV) Granting Related
                Relief [Docket No. 51];

                Final Order (I) Authorizing Payment of Limited Prepetition Employee Benefits and
                Confirming Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing
                Payment of Reimbursement for Prepetition Expenses, (III) Authorizing Payment of
                Withholding and Payroll-Related Taxes, (IV) Authorizing Banks to Honor Prepetition
                Checks and Fund Transfers for Authorized Payments [Docket No. 108];

                Order Establishing Procedures for Interim Compensation and Reimbursement of
                Expenses of Professionals [Docket No. 110];

                Order Providing That Any Creditors Committee Is Not Authorized or Required to
                Provide Access to Confidential or Privileged Information to Creditors [Docket No. 111];

                Order Authorizing the Employment and Retention of Donlin, Recano & Company, Inc. as
                Administrative Agent to the Debtors, Nunc Pro Tunc to the Petition Date [Docket No.
                112];
01:24729857.2
                                                       19
                     Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 28 of 64



                Order Authorizing the Debtors to Retain, Employ, and Compensate Certain Professionals
                Utilized By the Debtors in the Ordinary Course of Business [Docket No. 113];

                Final Order (I) Authorizing Continued Use of Cash Management System, (II) Authorizing
                the Continuation of Intercompany and Affiliate Transactions, (III) Granting
                Administrative Priority Status to Postpetition Intercompany and Affiliate Claims,
                (IV) Authorizing Use of Prepetition Bank Accounts, Account Control Agreements, and
                Payment Methods, (V) Extending Time to Comply With Requirements of 11 U.S.C.
                § 345(b) [Docket No. 117]; and

                Final Order, Pursuant to Sections 105(a), 361, 362, 363(c), 503(b), and 507(b) of the
                Bankruptcy Code, (I) Authorizing Debtors to Use Cash Collateral, (II) Granting
                Adequate Protection and (III) Granting Related Relief [Docket No. 135]

                B.     Cash Collateral

                On the Petition Date, the Debtors filed the Motion for Entry of Orders, Pursuant to
         Sections 105(a), 361, 362, 363(c), 503(b), and 507(b) of the Bankruptcy Code, (I) Authorizing
         Debtors to Use Cash Collateral, (II) Granting Adequate Protection, (III) Setting Final Hearing,
         and (IV) Granting Related Relief [Docket No. 6] (the “Cash Collateral Motion”). By the Cash
         Collateral Motion, the Debtors sought Bankruptcy Court approval of the use of cash collateral,
         the provision of adequate protection to the Prepetition Agent and Prepetition Lenders, and
         modifications of the automatic stay. The Court approved the Cash Collateral Motion on an
         interim basis on September 7, 2018 [Docket No. 51] and on a final basis on October 2, 2018
         [Docket No. 135].

                C.     Sale of Certain Assets to the Buyer

                 The most significant event to date in these Chapter 11 Cases has been the successful sale
         of certain of the Debtors’ assets to the Buyer. The background, process, and Bankruptcy Court
         documents relevant to the Sale, which closed on December 21, 2018, are discussed in Section
         III.C above.

                D.     Retention of Debtors Professionals

                On August 3, 2018, the Debtors engaged FTI, effective as of August 1, 2018, to provide
         interim management services in connection with a potential restructuring. On October 2, 2018,
         the Bankruptcy Court entered an order authorizing the Debtors to (i) employ and retain FTI to
         provide the Debtors with a CRO and certain additional supportive FTI personnel to assist the
         CRO and (ii) designate Amir Agam as CRO nunc pro tunc to the Petition Date. See Docket No.
         134.

                 The Debtors retained (i) Klee, Tuchin, Bogdanoff & Stern LLP (“KTB&S”) and
         (ii) Young Conaway Stargatt & Taylor, LLP (“YCST”) as bankruptcy counsel. On September
         28, 2018 and October 1, 2018, respectively, the Bankruptcy Court entered orders authorizing the
         Debtors to retain YCST and KTB&S as co-bankruptcy counsel in these Chapter 11 Cases nunc
         pro tunc to the Petition Date. See Docket Nos. 109 & 118.

01:24729857.2
                                                        20
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 29 of 64



                E.      Appointment of Committee and Retention of Committee Professionals

                On September 14, 2018, the U.S. Trustee appointed the Committee. The initial members
         of the Committee were Bank Leumi USA, The Walt Disney Company, NBC Universal Media
         LLC, BBG Home Again LLC, and Twenty-First Century Fox, Inc. See Docket No. 72. On
         January 15, 2019, the U.S. Trustee revised the composition of the Committee such that BBG
         Home Again LLC is no longer a member of the Committee. See Docket No. 527.

                The Committee retained (i) Pachulski, Stang, Ziehl & Jones LLP (“PSZ&J”) as
         bankruptcy counsel and (ii) Dundon Advisers LLC (“Dundon”) as financial advisors. On
         October 24, 2018 and October 31, 2018, respectively, the Bankruptcy Court entered orders
         authorizing the Committee to retain PSZ&J and Dundon. See Docket Nos. 224 & 251.

                F.      Schedules, Statements of Financial Affairs

                 On October 22, 2018, each of the Debtors filed its schedules of assets and liabilities and
         statements of financial affairs with the Bankruptcy Court, which set forth, inter alia, the assets of
         each Debtor and the prepetition Claims against each Debtor as of the Petition Date, based on the
         Debtors’ books and records [Docket Nos. 203–214]. On April 25, 2019, Debtor Open Road
         Films filed an amended statement of financial affairs [Docket No. 660]. The Debtors reserve all
         rights to make further amendments to the schedules of assets and liabilities and statements of
         financial affairs.

                G.      Bar Date for Filing Proofs of Claim and Requests for Administrative
                        Expense

                 On November 26, 2018, the Debtors filed a motion to establish deadlines for the filing of
         proofs of claim on account of Claims arising prior to the Petition Date and Administrative
         Expenses incurred on or before December 20, 2018 [Docket No. 407]. On December 13, 2018
         the Bankruptcy Court entered the Order (I) Establishing Deadlines for Filing Proofs of Claim,
         Administrative Claims Incurred on or Before December 20, 2018, and Section 503(b)(9) Claims
         and (II) Approving the Form and Manner of Notice Thereof [Docket No. 458], which, among
         other relief, establishes (i) 5:00 p.m. (Eastern Time) on January 25, 2019 as the deadline by
         which each Person, other than governmental units, must file a proof of claim based on Claims
         that arose prior to the Petition Date, including requests for allowance and payment of claims
         under section 503(b)(9) of the Bankruptcy Code, (ii) 5:00 p.m. (Eastern Time) on January 25,
         2019 as the deadline by which each Person that holds or wishes to assert an Administrative
         Expense that arose during the period from the Petition Date through and including December 20,
         2018 must file a request for payment of such Administrative Expense, and (iii) 5:00 p.m.
         (Eastern Time) on March 5, 2019 as the deadline by which any governmental unit must file a
         proof of claim based on Claims that arose prior to the Petition Date. As of July 3, 2019, 349
         claims had been filed against the Debtors.

                H.      Motion to Authorize Key Employee Retention Program

              On October 19, 2018, the Debtors filed a motion to authorize the implementation of a
         Key Employee Retention Program (the “KERP”) [Docket No. 191]. The participants in the
         KERP were fourteen valuable non-insider members of the Debtors’ workforce and the KERP
01:24729857.2
                                                          21
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 30 of 64



         was designed to retain those individuals through and including the date that is thirty days after
         the closing of the above-described sale to the Buyer. On November 8, 2018, the Bankruptcy
         Court entered the Order Authorizing the Implementation of a Key Employee Retention Program,
         Approving the Terms Thereof, and Granting Related Relief [Docket No. 348] authorizing and
         approving the Debtors’ implementation of the KERP. Payments in respect of the KERP have
         been effectuated by the Debtors.

                I.      Exclusivity Extension

                 On January 3, 2019, the Debtors filed their first motion to extend the Debtors’ exclusive
         periods to file and solicit acceptances of a chapter 11 plan pursuant to Section 1121(d) of the
         Bankruptcy Code [Docket No. 512]. On January 24, 2019, the Bankruptcy Court entered the
         Order, Pursuant to Section 1121(d) of the Bankruptcy Code, Extending the Exclusive Periods for
         the Filing a Chapter 11 Plan and the Solicitation and Acceptance Thereof [Docket No. 537]
         extending the Debtors’ exclusive period to file a plan through and including April 4, 2019 and
         extending the Debtors’ exclusive period to solicit acceptances of such plan through and including
         June 5, 2019. On April 11, 2019, the Bankruptcy Court entered the Order, Pursuant to Section
         1121(d) of the Bankruptcy Code, Extending the Exclusive Periods for the Filing a Chapter 11
         Plan and the Solicitation and Acceptance Thereof [Docket No. 640] further extending the
         Debtors’ exclusive period to file a plan through and including July 10, 2019 and further
         extending the Debtors’ exclusive period to solicit acceptances of such plan through and including
         September 6, 2019. On July 3, 2019, the Debtors filed their third motion to extend the Debtors’
         exclusive periods to file and solicit acceptances of a chapter 11 plan [Docket No. 754].

                J.      Removal Extension

                On November 26, 2018, the Debtors filed their first motion to extend the period within
         which the Debtors may remove civil action pursuant to 28 U.S.C. § 1452 [Docket No. 405]. On
         December 12, 2018, the Bankruptcy Court entered the Order Pursuant to Bankruptcy Rules 9006
         and 9027 Extending the Period Within Which the Debtors May Remove Actions Pursuant to 28
         U.S.C. § 1452 [Docket No. 444] extending the removal period through and including March 5,
         2019. On February 28, 2019, the Debtors filed their second motion to extend the period within
         which the Debtors may remove civil action pursuant to 28 U.S.C. § 1452 [Docket No. 583]. On
         March 28, 2019, the Bankruptcy Court entered the Order Pursuant to Bankruptcy Rules 9006
         and 9027 Extending the Period Within Which the Debtors May Remove Actions Pursuant to 28
         U.S.C. § 1452 [Docket No. 621] further extending the removal period through and including
         June 5, 2019. On June 21, 2019, the Bankruptcy Court entered the Order Pursuant to
         Bankruptcy Rules 9006 and 9027 Extending the Period Within Which the Debtors May Remove
         Actions Pursuant to 28 U.S.C. § 1452 [Docket No. 739] further extending the removal period
         through and including September 10, 2019.

                K.      Lakeshore and Bank Leumi Agreements

                The Sale did not include the sale to the Buyer of any rights, title or interest in or to the
         films “AXL” or “City of Lies.” On February 7, 2019, the Debtors filed a motion to approve a
         settlement among the Debtors and the lender in connection with the film “City of Lies,” Bank
         Leumi, USA (the “Bank Leumi Settlement”), in order to resolve, among other things, Bank
01:24729857.2
                                                         22
                      Case 18-12012-LSS        Doc 770        Filed 07/17/19   Page 31 of 64



         Leumi’s prepetition lawsuit against the Debtors and the approximately $18.5 million proof of
         claim that Bank Leumi filed against the Debtors in the Chapter 11 Cases. On February 26,
         2019, the Bankruptcy Court entered the Order, Pursuant to Bankruptcy Code Section 105(a) and
         Bankruptcy Rule 9019, Approving Settlement with Bank Leumi, USA [Docket No. 580]
         approving and authorizing the Debtors to enter into the Bank Leumi Settlement. Among other
         things, the Bank Leumi Settlement provides that Bank Leumi shall dismiss its prepetition lawsuit
         against the Debtors, Bank Leumi shall have a $2.5 million Allowed General Unsecured Claim
         against Debtor Open Road Films, and the Debtors shall release and relinquish any and all rights,
         title or interest in or to the film “City of Lies.” The Bank Leumi Settlement is effective.

                 With respect to the film “AXL,” the Debtors entered into a stipulation (the “Lakeshore
         Settlement”) with Lakeshore Entertainment Group LLC and Lakeshore Entertainment
         Productions LLC (collectively, “Lakeshore”), pursuant to which, among other relief, the Debtors
         rejected certain executory contracts with Lakeshore related to the production, financing, and/or
         distribution of the film “AXL;” the Debtors agreed to remit to Lakeshore certain payments
         received by the Debtors on account of the film “AXL” and to assign to Lakeshore certain
         attendant rights; and Lakeshore and the Debtors agreed that Lakeshore shall have a $3.25 million
         Allowed General Unsecured Claim against the Debtors. On March 11, 2019, the Bankruptcy
         Court entered the Order Approving Stipulation By and Among the Debtors and Lakeshore
         Entertainment Regarding Rejection and Termination of Executory Contracts and Transfer of
         Attendant Rights [Docket No. 595] approving and authorizing the Debtors to enter into the
         Lakeshore Settlement. The Lakeshore Settlement is effective.

                L.      2.9 Film Adversary Proceeding and Settlement

                 On October 9, 2018, 2,9 Film Holding Ltd. and 2,9 Distribution Ltd. (collectively, “2.9
         Film”) filed a Complaint for Declaratory and Interpleader Relief against Debtor Open Road
         Films, thereby initiating Adversary Proceeding No. 18-50887, to determine the parties respective
         rights and obligations under certain agreements related to the animated theatrical motion picture
         currently entitled “The Untitled Playmobil Movie.” The Sale did not include the sale to the
         Buyer of any rights, title or interest in or to the film “The Untitled Playmobil Movie.” In order
         to resolve the parties disputes and the adversary proceeding, the parties entered into a settlement
         agreement, pursuant to which, inter alia, 2.9 Film shall make or cause to be made a payment to
         Open Road Films or its designee in the amount of $430,000.00, 2.9 Film and the Debtors shall
         each ratify certain agreements and documents, the parties shall exchange mutual releases, and the
         adversary proceeding shall be dismissed (the “Playmobil Settlement”). On May 23, 2019, the
         Debtors filed a motion seeking approval of the Playmobil Settlement [Docket No. 695]. On June
         12, 2019, the Bankruptcy Court approved the Playmobil Settlement. The Playmobil Settlement
         is now effective and 2.9 Film has made the required $430,000 payment.

                M.      Global Settlement with the Committee and the Prepetition Lenders

                 After conducting an extensive investigation, the Committee had asserted, and the
         Prepetition Lenders had denied, that the Debtors’ estates had valid potential claims against the
         Prepetition Lenders under chapter 5 of the Bankruptcy Code (the “Potential Claims”). The
         Committee undertook extensive investigation and related discovery in connection with the
         Potential Claims and the nature and extent of the Prepetition Lenders’ liens. Following the
01:24729857.2
                                                         23
                        Case 18-12012-LSS             Doc 770         Filed 07/17/19       Page 32 of 64



         closing of the Sale to the Buyer, the Committee and the Prepetition Agent negotiated extensively
         and in good faith regarding the nature and extent of the Prepetition Lenders’ liens and claims, the
         merits of the Potential Claims, and the ultimate disposition, as between the Prepetition Lenders
         and other stakeholders of the Debtors’ estates, of the proceeds of the Sale and any other assets of
         the Debtors’ estates. After approximately five months of analysis and negotiation, the
         Committee, the Prepetition Lenders, and the Debtors negotiated a global settlement resolving
         these issues (the “Global Settlement”), which Global Settlement provided for the allocation, as
         between the Prepetition Lenders and other stakeholders of the Debtors’ estates, of the
         Distributable Assets and paved the way for the filing of the Plan.4

                On May 23, 2019, the parties filed a joint motion seeking approval of the Global
         Settlement [Docket No. 692]. Following a hearing on June 11, 2019, the Bankruptcy Court
         approved the Global Settlement. The Global Settlement provides, inter alia, that the Prepetition
         Lenders will agree to allocate to the Debtors’ estates the assets comprising the Distributable
         Estate Assets.

                 In addition, pursuant to the Global Settlement, the Committee has waived any right to
         bring the Potential Claims and the Prepetition Lenders will have an Allowed Claim for the full
         amount of the Senior Secured Claims (as defined in the Global Settlement). Pursuant to the
         Global Settlement, on June 12, 2019, the Debtors remitted approximately $52.1 million to the
         agent for the Prepetition Lenders (comprising Sale proceeds and certain interest payments).

                 N.       Global Settlement with the Guilds

                 As set forth in the reservations of rights and limited objection filed by the Directors Guild
         of America, Inc., Screen Actors Guild—American Federation of Television and Radio Artists,
         and Writers Guild of America West, Inc., for themselves and their respective pension and health
         plans (collectively, the “Guilds”) and the Motion Picture Industry Pension and Health Plans (the
         “MPIPHP”) at docket numbers 101, 228, 319, and 320 in these Chapter 11 Cases and on the
         record at certain hearings held before the Bankruptcy Court, the Guilds and the MPIPHP asserted
         various claims against the Debtors and their estates, including as a result of the Debtors’
         distribution rights concerning several motion pictures.

                 As a result, on or before January 25, 2019, the Guilds and the MPIPHP filed numerous
         proofs of claim, asserting numerous unsecured, priority, administrative, and secured claims
         (collectively, the “Guild/MPIPHP Claims”). The Guilds also have asserted security interests in
         the Debtors’ cash collateral. As such, that certain Final Order, Pursuant to Sections 105(a), 361,
         362, 363(c), 503(b), and 507(b) of the Bankruptcy Code, (I) Authorizing Debtors to Use Cash
         Collateral, (II) Granting Adequate Protection, and (III) Granting Related Relief [Docket No.
         135] (as subsequently amended [Docket No. 434], the “Final Cash Collateral Order”) provides,
         among other things, the Guilds with certain rights and protections in regard to the Debtors’ cash
         collateral.


         4
             To the extent there is any inconsistency between this summary and the terms of the Global Settlement itself, the
         Global Settlement controls.

01:24729857.2
                                                                 24
                      Case 18-12012-LSS        Doc 770        Filed 07/17/19   Page 33 of 64



                 The Sale, which has now closed, involved, among other things, the cure of certain
         amounts owed to the Guilds, and the Buyer’s assumption of future liabilities that may be owed to
         the Guilds in respect of motion pictures acquired by the Buyer. In light of the closing of the
         Sale, and the impact thereof on the Guild/MPIPHP Claims, and following extensive discussions
         and arm’s-length negotiations among the parties and other stakeholders, the Debtors, on the one
         hand, and the Guilds and MPIPHP, on the other hand, entered into a global settlement (the
         “Guild Settlement”). The Guild Settlement memorializes certain agreements among the parties
         thereto regarding the allowance of specific Guild/MPIPHP Claims, the withdrawal of all of the
         Guild/MPIPHP Claims not specifically addressed by the Guild Settlement, the modification of
         the Final Cash Collateral Order in light of the resolution of the Guild/MPIPHP Claims, and
         certain related matters.

                The Guild Settlement was approved by the Bankruptcy Court on June 25, 2019 [Docket
         No. 744].

         V.     SUMMARY OF THE JOINT CHAPTER 11 PLAN

                  This section provides a summary of the structure and means for implementation of the
         Plan and the classification and treatment of Claims and Interests under the Plan and is qualified
         in its entirety by reference to the Plan (as well as the Exhibits thereto and definitions therein).

                 The statements contained in this Disclosure Statement do not purport to be precise or
         complete statements of all the terms and provisions of the Plan or documents referred to therein,
         and reference is made to the Plan and to such documents for the full and complete statement of
         such terms and provisions.

                 The Plan itself and the documents referred to therein control the actual treatment of
         Claims against and Interests in the Debtors under the Plan and will, upon the occurrence of the
         Effective Date, be binding upon all Holders of Claims against and Interests in the Debtors, the
         Debtors’ Estates, the Liquidating Debtors, all parties receiving property under the Plan, and other
         parties in interest. In the event of any conflict, inconsistency, or discrepancy between this
         Disclosure Statement and the Plan, the Plan Supplement, or any other operative document, the
         terms of the Plan, Plan Supplement, and/or such other operative document, as applicable, shall
         govern and control; provided that, in any event, the terms of the Plan shall govern and control
         over all other related documents.

                A.      Purpose and Effect of the Plan

                 Chapter 11 is the chapter of the Bankruptcy Code primarily used for business
         reorganization. Under chapter 11, a debtor is authorized to reorganize its business for the benefit
         of its constituents. Chapter 11 also allows a debtor to formulate and consummate a plan of
         liquidation. A plan of liquidation sets forth the means for satisfying claims against and interests
         in a debtor. Confirmation of a plan of liquidation by a bankruptcy court makes the plan binding
         upon the debtor and any creditor of or interest holder in the debtor, whether or not such creditor
         or interest holder (i) is impaired under or has accepted the plan or (ii) receives or retains any
         property under the plan.


01:24729857.2
                                                         25
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 34 of 64



                 The Plan provides for the distribution of the Debtors’ assets to various Creditors as
         contemplated under the Plan and for the wind-up the Debtors’ corporate affairs. More
         specifically, the Plan provides that a Plan Administrator will administer and liquidate all
         remaining property of the Debtors, including the Retained Rights of Action.

                Under the Plan, with the exception of certain Claims against the Debtors that are not
         required to be classified, Claims against, and Interests in, the Debtors are divided into certain
         Classes according to their relative seniority and other criteria. If the Plan is confirmed by the
         Bankruptcy Court and consummated, the unclassified Claims and the Claims and Interests of the
         various Classes will be treated in accordance with the applicable provisions in the Plan and the
         Plan Administrator will make Distributions if and as provided in the Plan. A general description
         of the unclassified Claims and the Classes of Claims and Interests created under the Plan, the
         treatment of those Claims and Interests under the Plan, and the property to be distributed under
         the Plan are described below.

                B.      Substantive Consolidation

                 Solely for purposes of voting and distribution in connection with the Plan, pursuant to
         Section 5.2 of the Plan, the Claims and assets of the Debtors and their Estates shall be
         “substantively consolidated” into the Estate of the Debtor Open Road Films. This means that
         solely for such purposes, the separateness of the Debtors and the Estates will be ignored and all
         of the Debtors and all of the Estates will be treated as if they were one Debtor and one Estate.

                 More specifically, on and after the Effective Date, and except as otherwise set forth in the
         Plan, (i) all assets and liabilities of the Liquidating Debtors shall be treated as though they were
         pooled into the Liquidating Debtor Open Road Films, (ii) each Claim filed or to be filed against
         any Debtor, as to which two or more Debtors are co-liable as a legal or contractual matter, shall
         be deemed filed as a single Claim against, and a single obligation of, the Debtors, (iii) all Claims
         held by a Debtor against any other Debtor shall be cancelled or extinguished, (iv) no
         distributions shall be made under the Plan on account of any Claim held by a Debtor against any
         other Debtor, (v) all guarantees of any Debtors of the obligations of any other Debtor shall be
         eliminated so that any Claim against any Debtor and any Claim based upon a guarantee thereof
         executed by any other Debtor shall be treated as one Claim against the substantively-
         consolidated Debtors, and (vi) any joint or several liability of any of the Debtors shall be one
         obligation of the substantively-consolidated Debtors and any Claims based upon such joint or
         several liability shall be treated as one Claim against the substantively-consolidated Debtors.

                  The Plan is predicated on the treatment of General Unsecured Claims without regard to
         the specific Debtor as to which the Holders of such Claims assert their Claims. The form of
         substantive consolidation proposed under the Plan ultimately should benefit all Creditors.
         Absent the substantive consolidation proposed under the Plan, the process of disentangling the
         Estates of the Debtors would be time consuming, costly, and may fundamentally not be feasible
         for at least several reasons.

                 First, allocating the relative value of each Debtor’s assets that were sold in connection
         with the Sale would be challenging. There is no clear apportionment of the value of the sold
         assets of each of the Debtors and the associated liabilities that were assumed. Apportioning the
01:24729857.2
                                                         26
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 35 of 64



         value of the Debtors’ assets and associated liabilities with respect to these and other assets would
         be a difficult task and could lead to prolonged disputes or litigation. All sale proceeds were
         received by Debtor Open Road Films.

                 Second, the vast majority of all of the assets at all of the Debtors were the collateral of
         the Prepetition Lenders. As described above, the Global Settlement agreed to between the
         Debtors, the Committee and the Prepetition Lenders specified certain amounts to be paid to the
         Prepetition Lenders and certain amounts to be left in the Debtors’ estates to fund the costs of
         winding down the Debtors’ estates and satisfying claims. The Global Settlement did not specify
         which cash should be remitted to the Prepetition Lenders and which should stay with the
         Debtors’ estates and litigating this issue amongst the Debtors would be inefficient and wasteful.
         As of May 31, 2019, the assets at the Debtors other than Open Road Films consisted only of
         approximately $268 thousand in cash and approximately $337 thousand in capitalized film
         developments costs, with three of the Debtors having no assets whatsoever. To date, the non-
         Open Road Films Debtors have not paid any of the professional fees related to administering
         these cases and any litigation or efforts to determine what their fair burden of those costs are and
         if any assets would remain would be inefficient and wasteful. In addition, although the Debtors
         are aware that claims have been filed specifying certain Debtors other than Open Road Films and
         such claims are yet to be evaluated, the Debtors’ records indicate that all amounts owed by
         Debtors other than Open Road Films are owed to other Debtors.

                 Finally, as permitted by section 1123(a)(5)(C) of the Bankruptcy Code, one basis for
         substantive consolidation in these Chapter 11 Cases is the vote of the Class of Creditors entitled
         to vote in favor of such treatment. The Plan does not propose substantive consolidation to
         deprive a specific Creditor or group of Creditors of their rights while providing a windfall to
         other Creditors. Rather, given the limited amount available for distribution to General
         Unsecured Creditors, and the expense involved in allocating the remaining assets and liabilities
         of the Debtors among the Estates, the recovery by Creditors will be maximized by consolidating
         the assets and liabilities of each of the Debtors.

                Accordingly, the Plan Proponents believe that substantive consolidation of the Debtors,
         for purposes of voting and distribution in connection with the Plan, is in the best interest of the
         Debtors’ Estates and parties in interest.

                C.      Estimated Recoveries

                 The Plan Proponents estimate that Holders of Allowed General Unsecured Claims in
         these Chapter 11 Cases may recover approximately 2% to 6% of the total amount of their
         Allowed General Unsecured Claims. The Plan Proponents have calculated the estimate of
         projected recoveries for Holders of General Unsecured Claims taking into account: (i) the total
         estimated amount of General Unsecured Claims, (ii) the estimated costs of winding down the
         estate and amounts required to satisfy administrative, priority, and secured claims, and (iii) the
         total estimated amount of amount of Cash available for distributions to Holders of General
         Unsecured Claims. This estimate assumes that (i) there are no significant future recoveries with
         respect to the Retained Rights of Action, (ii) the total amount of Allowed Claims is not
         significantly different from the current estimated amount of Claims that will be Allowed based
         on the Schedules and the proofs of claims Filed against the Debtors, and (iii) that administrative,
01:24729857.2
                                                         27
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 36 of 64



         priority, and secured claims are resolved in a manner consistent with the current estimates of the
         Committee. The Plan Proponents estimate that the General Unsecured Claims approximate $60
         to $70 million. For purposes of estimated recoveries in this Disclosure Statement, the Plan
         Proponents have not attributed value to non-Cash assets of the Debtors.

         VI.    CERTAIN PLAN PROVISIONS

                A.      Classification and Treatment of Classified Claims and Interests

                        1.      Summary.

                 The categories of Claims and Interests listed below classify Claims and Interests for all
         purposes, including voting, confirmation and distribution pursuant to the Plan and pursuant to
         sections 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or Interest (or a portion thereof)
         is classified in a particular Class only to the extent that the Claim or Interest (or a portion
         thereof) qualifies within the description of that Class. A Claim or Interest (or a portion thereof)
         is also classified in a particular Class only to the extent that such Claim or Interest (or a portion
         thereof) is an Allowed Claim or Allowed Interest in that Class and has not been paid, released or
         otherwise satisfied prior to the Effective Date. Any postpetition payment by or on behalf of the
         Estates in respect of a Claim shall reduce the Allowed amount thereof.

                        2.      Classification and Treatment of Claims and Interests.

                Class 1 – Priority Non-Tax Claims.

                (a)     Classification: Class 1 consists of all Priority Non-Tax Claims.

                  (b)     Treatment: At the election of the Liquidating Debtors, each Holder of a Priority
         Non-Tax Claim shall receive, in full satisfaction, settlement, release, and extinguishment of such
         Priority Non-Tax Claim, on or as soon as practicable after the later of (i) the Effective Date, or
         (ii) thirty (30) calendar days following the date on which such Priority Non-Tax Claim becomes
         an Allowed Priority Non-Tax Claim, (a) a Cash payment from the Liquidating Debtors equal to
         the Allowed amount of such Claim, or (b) such other treatment as otherwise agreed by the
         Holder of such Claim and the Debtors or the Liquidating Debtors.

                (c)    Impairment/Voting: Class 1 Priority Non-Tax Claims are Unimpaired by the Plan,
         and Holders of such Class 1 Priority Non-Tax Claims are therefore conclusively presumed to
         have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Accordingly,
         Holders of Class 1 Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan.

                Class 2 – Miscellaneous Secured Claims.

                (a)     Classification: Class 2 consists of any Miscellaneous Secured Claims. Although
         all Miscellaneous Secured Claims have been placed in one Class for the purposes of
         nomenclature, each Miscellaneous Secured Claim, to the extent secured by a Lien on any
         property or interest in property of any of the Debtors different from that securing any other
         Miscellaneous Secured Claim, shall be treated as being in a separate sub-Class for purposes of
         voting and receiving distributions under the Plan.
01:24729857.2
                                                          28
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 37 of 64



                 (b)      Treatment: Except to the extent that a Holder of an Allowed Miscellaneous
         Secured Claim has been paid by the Debtors, in whole or in part, prior to the Effective Date, on
         the later of (i) the Effective Date and (ii) thirty (30) calendar days following the date on which
         such Miscellaneous Secured Claim becomes an Allowed Miscellaneous Secured Claim, at the
         option of the Liquidating Debtors, in full and final satisfaction of such Miscellaneous Secured
         Claim, (i) each Allowed Miscellaneous Secured Claim shall be reinstated and Unimpaired in
         accordance with section 1124 of the Bankruptcy Code, or (ii) each Holder of an Allowed
         Miscellaneous Secured Claim shall receive, in full satisfaction, settlement, and release of, and in
         exchange for, such Miscellaneous Secured Claim, (x) payment in full in Cash of the unpaid
         portion of such Allowed Miscellaneous Secured Claim, (y) the collateral securing such Allowed
         Miscellaneous Secured Claim, or (z) such other treatment as may be agreed to by the Holder of
         such Claim and the Debtors or the Liquidating Debtors.

                 (c)     Impairment/Voting: Class 2 Miscellaneous Secured Claims are Unimpaired by the
         Plan, and Holders of such Class 2 Miscellaneous Secured Claims are therefore conclusively
         presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
         Accordingly, Holders of Class 2 Miscellaneous Secured Claims are not entitled to vote to accept
         or reject the Plan.

                Class 3 – Prepetition Lender Claims.

                (a)     Classification: Class 3 consists of all Prepetition Lender Claims.

                 (b)     Treatment: The Holders of Allowed Prepetition Lender Claims shall receive in the
         aggregate, in full satisfaction and release of their Prepetition Lenders Claims and as the sole
         amounts to be paid by the Debtors or their Estates on account of the Prepetition Lender Claims,
         the Distributable Lender Assets. Any Distributable Lender Assets comprising proceeds under
         the APA (but not including the Sale Adjustment Holdback Excess Amount) shall be paid by the
         Plan Administrator to the Prepetition Agent, for the benefit of the Prepetition Lenders, within
         three (3) Business Days of receipt of any such proceeds. All other Distributable Lender Assets
         shall be paid to the Prepetition Agent, for the benefit of the Prepetition Lenders, in such form and
         at such time as determined by the Plan Administrator, in reasonable consultation with the
         Prepetition Agent. Any deficiency owing on account of the Prepetition Lender Claims shall not
         constitute a General Unsecured Claim and shall not be entitled to any other distribution under the
         Plan. All Distributions to be made on account of any Prepetition Lender Claims shall be paid in
         bulk to the Prepetition Agent for further distribution in accordance with the Prepetition Loan
         Agreement.

                (c)     Impairment/Voting: Class 3 Prepetition Lender Claims are Impaired. Holders of
         Class 3 Prepetition Lender Claims are therefore entitled to vote to accept or reject the Plan.

                Class 4 – General Unsecured Claims.

                (a)     Classification: Class 4 consists of all General Unsecured Claims.

                (b)    Treatment: Except to the extent that a Holder of an Allowed Class 4 General
         Unsecured Claim agrees to a less favorable treatment, in exchange for full and final satisfaction,
         settlement and release of each Allowed Class 4 General Unsecured Claim, each Holder of an
01:24729857.2
                                                         29
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19   Page 38 of 64



         Allowed Class 4 General Unsecured Claim shall receive a Cash payment equal to its Pro Rata
         share of the Net Distributable Estate Assets. Allowed Class 4 General Unsecured Claims need
         not be paid until after the reconciliation of all Disputed Class 4 General Unsecured Claims;
         provided, however, that in the discretion of the Plan Administrator, Allowed Class 4 General
         Unsecured Claims may receive distributions before the reconciliation of all Disputed Class 4
         General Unsecured Claims provided that (i) reserves are maintained for any Class 4 General
         Unsecured Claim that is Disputed at the time of such distribution and (ii) the Plan Administrator
         shall make a corrective Distribution following the resolution of any Disputed Claim within thirty
         (30) days of such resolution.

                (c)      Impairment/Voting: Class 4 General Unsecured Claims are Impaired under the
         Plan. Therefore, Holders of such Class 4 General Unsecured Claims are entitled to vote to
         accept or reject the Plan.

                Class 5 – Subordinated Claims.

                (a)     Classification: Class 5 consists of all Subordinated Claims.

                 (b)    Treatment: Holders of Subordinated Claims shall receive no distributions under
         the Plan until all Prepetition Lender Claims and all Allowed General Unsecured Claims have
         been paid in full. Because the Prepetition Lender Claims and Allowed General Unsecured
         Claims are projected not to be paid in full, Holders of Subordinated Claims are not expected to
         realize any recovery under the Plan.

                 (c)     Impairment/Voting: Class 5 Subordinated Claims are Impaired under the Plan,
         and Holders of such Class 5 Subordinated Claims are deemed to have rejected the Plan pursuant
         to section 1126(g) of the Bankruptcy Code. Therefore, Holders of Class 5 Subordinated Claims
         are not entitled to vote to accept or reject the Plan.

                Class 6 – Interests in the Debtors.

                (a)     Classification: Class 6 consists of all Interests.

                 (b)    Treatment: Holders of Interests shall receive no distributions under the Plan, and
         on the Effective Date, all Interests shall be deemed void and of no force and effect. As of the
         Effective Date, each Holder of an Interest shall retain a contingent interest in the Net
         Distributable Estate Assets remaining, if any, after all Allowed Claims have been paid or
         otherwise satisfied in full, plus all accrued postpetition interest at the Federal Judgment Rate
         (unless otherwise agreed to by the applicable Creditor) and all Plan Expenses have been paid (or
         otherwise reserved) in accordance with the Plan. Because several Classes of Claims are
         projected not to be paid in full, Holders of Interests are not expected to realize any recovery
         under the Plan.

                 (c)    Impairment/Voting: Class 6 Interests are Impaired and Holders of such Class 6
         Interests are deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
         Code. Therefore, Holders of Class 6 Interests are not entitled to vote to accept or reject the Plan.


01:24729857.2
                                                          30
                     Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 39 of 64



                B.      Acceptance of Rejection of the Plan

                        1.     Classes Permitted and Not Permitted to Vote.

                 Classes 1 and 2 are Unimpaired. Holders of Claims in these Classes are conclusively
         presumed pursuant to section 1126(f) of the Bankruptcy Code to have accepted the Plan and
         therefore shall not be entitled to vote to accept or reject the Plan. Classes 3, 4, 5, and 6 are
         Impaired. Holders of Claims in Classes 3 and 4 are permitted to vote to accept or reject the Plan.
         Holders of Claims in Class 5 and Holders of Interests in Class 6 are deemed to reject the Plan
         pursuant to section 1126(g) of the Bankruptcy Code. The Plan Proponents reserve all rights with
         respect to all Claims and Interests classified by the Plan. An Impaired Class of Claims that votes
         shall have accepted the Plan if (a) the Holders of at least two-thirds in amount of the Allowed
         Claims actually voting in such Class have voted to accept the Plan and (b) the Holders of more
         than one-half in number of the Allowed Claims actually voting in such Class have voted to
         accept the Plan. Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
         Confirmation by acceptance of the Plan by an Impaired Class of Claims.

                        2.     Effect of Non-Voting.

                 If no Holder of a Claim eligible to vote in a particular Class timely votes to accept or
         reject the Plan, the Plan Proponents may seek to have the Plan deemed accepted by the Holders
         of such Claims in such Class for purposes of section 1129 of the Bankruptcy Code.

                        3.     Nonconsensual Confirmation.

                 In the event any Class of Claims votes to reject the Plan and given the deemed rejection
         of the Plan by the Holders of Subordinated Claims in Class 5 and the Holders of Interests in
         Class 6, the Plan Proponents request that the Bankruptcy Court confirm the Plan notwithstanding
         such rejection pursuant to section 1129(b) of the Bankruptcy Code on the basis that the Plan is
         fair and equitable and does not discriminate unfairly as to the Holders of any Class of Claims or
         Interests.

                        4.     Postpetition Interest.

                Nothing in the Plan or the Disclosure Statement shall be deemed to entitle the Holder of a
         Claim to receive postpetition interest on account of such Claim, except to the extent that the
         Holder of a Claim has the benefit of a Lien on assets the value of which exceeds the amount of
         such Claim or the Plan expressly provides for postpetition interest on account of such Claim.

                        5.     Elimination of Vacant Classes.

                Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or
         Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court in an
         amount greater than zero as of the date of the Confirmation Hearing shall be considered vacant
         and deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for
         purposes of determining acceptance or rejection of the Plan by such Class pursuant to section
         1129(a)(8) of the Bankruptcy Code.

01:24729857.2
                                                        31
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 40 of 64



                        6.      Special Provisions Regarding Insured Claims.

                 With respect to any Insured Claim, any party with rights against or under the applicable
         insurance policy may pursue such rights. Nothing in the Plan shall constitute a waiver of any
         causes of action the Debtors or the Liquidating Debtors may hold against any Person, including
         the Debtors’ insurance carriers; and nothing in the Plan is intended to, shall, or shall be deemed
         to preclude any Holder of an Allowed Insured Claim from seeking and/or obtaining a distribution
         or other recovery from any insurer of the Debtors in addition to (but not in duplication of) any
         Distribution such Holder may receive under the Plan; provided, however, that the Debtors and
         the Liquidating Debtors do not waive, and expressly reserve their rights to assert that any
         insurance coverage is property of the Estates to which they are entitled.

                  The Plan shall not modify the scope of, or alter in any other way, the rights and
         obligations of the Debtors’ insurers under their policies, and the Debtors’ insurers shall retain
         any and all rights, claims and defenses to liability and/or coverage that such insurers may have,
         including the right to contest and/or litigate with any party the existence, primacy and/or scope of
         liability and/or available coverage under any alleged applicable policy. The Plan shall not
         operate as a waiver of any other Claims the Debtors’ insurers have asserted or may assert in any
         proof of claim, including, without limitation, any rights or defenses arising out of, or in the
         nature of, setoff or recoupment, or the Debtors’ rights and defenses to such proofs of claim.

                C.      Means for Implementation of the Plan

                        1.      Settlement of Intercompany Claims.

                 Upon the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code and
         Bankruptcy Rule 9019, each Debtor and their successors and assigns hereby waive and release
         each other and all of their respective successors from any and all Intercompany Claims and
         Rights of Action among and between any or all of the Debtors, which waiver and release shall be
         effective as a bar to all actions, causes of action, suits, Claims, Liens, or demands of any kind
         with respect to any Intercompany Claim or Right of Action among or between any or all of the
         Debtors

                        2.      Substantive Consolidation.

                  In furtherance of the settlements contained in the Plan, the entry of the Confirmation
         Order shall constitute approval by the Bankruptcy Court, pursuant to sections 105(a) and
         1123(a)(5)(C) of the Bankruptcy Code, as of the Effective Date, of the substantive consolidation
         of the Debtors and their respective Estates into the Estate of Debtor Open Road Films, solely for
         purposes of voting and distributions under the Plan. Pursuant to the Confirmation Order, on and
         after the Effective Date, (i) all Distributable Assets to be used for distributions to Creditors of
         any of the Debtors will be treated as though they were merged into Liquidating Debtor Open
         Road Films; and (ii) any obligation of any Debtor and all guarantees thereof executed by, or joint
         liability of, any of the Debtors will be treated as one obligation of Liquidating Debtor Open Road
         Films for distribution purposes pursuant to the Plan.

                Notwithstanding the foregoing, the substantive consolidation of the Debtors for voting
         and distribution purposes shall not affect or impair (i) any rights, Claims, remedies or defenses of
01:24729857.2
                                                         32
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19    Page 41 of 64



         (or between) the separate Debtors as of the Petition Date, including with respect to any Retained
         Rights of Action; (ii) the legal and organizational structure of the Debtors; (iii) any Liens that are
         maintained, recognized, or preserved under the Plan; and (iv) claims under or with respect to any
         insurance policy of any Debtor (or any right to the proceeds of any such policy or policies).

                The Disclosure Statement and the Plan shall be deemed to be a motion by the Plan
         Proponents for substantive consolidation. Any objection by an affected Creditor to such
         consolidation shall be treated as an objection to Confirmation and shall be determined by the
         Bankruptcy Court in the context of considering Confirmation of the Plan.

                 If the Bankruptcy Court determines that substantive consolidation of any given Debtor(s)
         is not appropriate, then the Plan Proponents may request that the Bankruptcy Court otherwise
         confirm the Plan and approve the treatment of and distributions to the different Classes under the
         Plan on an adjusted, Debtor-by-Debtor basis. Furthermore, the Plan Proponents reserve their
         rights to seek Confirmation of the Plan without implementing substantive consolidation of any
         given Debtor, and, in the Plan Proponents’ discretion, to request that the Bankruptcy Court
         approve the treatment of and distributions to any given Class under the Plan on an adjusted,
         Debtor-by-Debtor basis.

                Notwithstanding the substantive consolidation called for in the Plan, each and every
         Debtor shall remain responsible for the payment of U.S. Trustee fees pursuant to 28 U.S.C.
         § 1930 until its particular case is closed; provided, however, the Debtors or some of them may
         apply to close the cases of those Debtors other than Debtor Open Road Films following
         Confirmation.

                        3.      Continued Corporate Existence and Vesting of Assets.

                 On and after the Effective Date, subject to the requirements of the Plan, the Liquidating
         Debtors will continue to exist as separate limited liability companies and shall retain all of the
         powers of limited liability companies under applicable non-bankruptcy law, and without
         prejudice to any right to amend their respective operating agreement, dissolve, merge or convert
         into another form of business entity, or to alter or terminate their existence. The existing
         membership interests of the Debtors shall be deemed to be held through the Plan Administrator,
         and the Plan Administrator shall be deemed to have been admitted as the sole member of Open
         Road Releasing under applicable non-bankruptcy law and shall be authorized to exercise all of
         the rights and powers of a sole member as provided by the Plan. Further, the Debtors’ operating
         agreements shall be deemed to include a provision prohibiting the issuance of nonvoting equity
         securities and such other provisions as may be required pursuant to section 1123(a)(6) of the
         Bankruptcy Code.

                 Except as otherwise provided in the Plan, on and after the Effective Date, all
         Distributable Assets and property of the Debtors and their Estates, including any interests in
         subsidiaries and affiliates and any Retained Rights of Action of the Debtors, will vest in
         Liquidating Debtor Open Road Films free and clear of all Claims, Liens, charges, other
         encumbrances and Interests. Neither the occurrence of the Effective Date, nor the effectiveness
         of the Plan, nor any provision of applicable non-bankruptcy law shall cause a dissolution of the


01:24729857.2
                                                          33
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 42 of 64



         Debtors, which shall be continued as limited liability companies following the Effective Date
         subject to the terms of the Plan.

                On and after the Effective Date, subject to the requirements of the Plan, the Liquidating
         Debtors shall be permitted to conduct their business (to the extent permitted by the Plan),
         reconcile Claims, use and dispose of assets, prosecute litigation, make required tax filings, and
         otherwise take any and all actions as may be appropriate to implement the Plan without
         supervision by the Bankruptcy Court and free of any restrictions under the Bankruptcy Code or
         the Bankruptcy Rules. The Liquidating Debtors shall be authorized, without limitation, to use
         and dispose of the Distributable Assets of the Debtors and their Estates, to investigate and pursue
         any Retained Rights of Action as the representative of the Debtors’ Estates pursuant to section
         1123(b)(3)(B) of the Bankruptcy Code, to acquire and dispose of other property, and to
         otherwise administer their affairs.

                        4.      Corporate Action; Winding Up of Affairs.

                 On the Effective Date, the matters under the Plan involving or requiring limited liability
         company action of the members, managers, or officers of the Debtors, including but not limited
         to actions requiring a vote or other approval of the board of managers or any of the members or
         officers of the Debtors or the execution of any documentation incident to or in furtherance of the
         Plan, shall be deemed to have been authorized by the Confirmation Order and to have occurred
         and be in effect from and after the Effective Date, without any further action by the Bankruptcy
         Court or the members, managers, or officers of the Debtors.

                 Without limiting the generality of the foregoing, on the Effective Date and automatically
         and without further action, (i) any existing director, manager and officer of the Debtors will be
         deemed to have resigned on the Effective Date without any further corporate action, (ii) the Plan
         Administrator shall be deemed the sole manager, officer and representative of the Liquidating
         Debtors to exercise the rights, power and authority of the Liquidating Debtors under applicable
         provisions of the Plan and bankruptcy and non-bankruptcy law, and (iii) all matters provided
         under the Plan shall be deemed to be authorized and approved without further approval from the
         Bankruptcy Court. The Confirmation Order shall modify the Debtors’ operating agreements
         such that the provisions of the Plan can be effectuated. The Plan shall be administered by the
         Plan Administrator, and all actions taken thereunder in the name of the Liquidating Debtors shall
         be taken through the Plan Administrator. All corporate governance activities of the Liquidating
         Debtors shall be exercised by the Plan Administrator in his or her discretion, subject to the terms
         of the Plan.

                 Following the Confirmation Date, the Liquidating Debtors shall not engage in any
         business activities or take any actions, except those necessary or appropriate to (i) effectuate the
         Plan and (ii) dispose of their assets and wind up the affairs of the Debtors and their Estates as
         soon as reasonably practicable. On and after the Effective Date, the Plan Administrator may, in
         the name of the Liquidating Debtors, take such actions without supervision or approval by the
         Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules,
         other than any restrictions expressly imposed by the Plan or the Confirmation Order. Without
         limiting the foregoing, the Plan Administrator may, without application to or approval of the
         Bankruptcy Court, pay, from the proceeds of Distributable Assets, the charges that he or she
01:24729857.2
                                                         34
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 43 of 64



         incurs after the Effective Date for professional fees and expenses that, but for the occurrence of
         the Effective Date, would constitute Allowed Administrative Expenses.

                 From and after the Effective Date, (i) the Debtors, for all purposes, shall be deemed to
         have withdrawn their business operations from any state or territory in which they were
         previously conducting or are registered or licensed to conduct their business operations, and the
         Debtors shall not be required to file any document, pay any sum or take any other action, in order
         to effectuate such withdrawal, and (ii) the Debtors shall not be liable in any manner to any taxing
         authority for franchise, business, license or similar taxes accruing on or after the Effective Date.

                 Pursuant to section 1146(c) of the Bankruptcy Code, any transfers effected pursuant to
         the Plan shall not be subject to any document recording tax, stamp tax, conveyance fee,
         intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording
         tax or other similar tax or governmental assessment.

                        5.      Plan Administrator.

                 On the Effective Date, the Plan Administrator shall begin acting for the Liquidating
         Debtors in the same fiduciary capacity as applicable to a board of directors of a Delaware
         corporation implementing such liquidation and wind-down as contemplated under the Plan,
         subject to the provisions hereof. The Plan Administrator shall serve in such capacity through the
         earlier of the date the Debtors are dissolved in accordance with the Plan and the date such Plan
         Administrator resigns, is terminated or otherwise unable to serve; provided, however, that any
         successor Plan Administrator appointed pursuant to the Plan shall serve in such capacity after the
         effective date of such person’s appointment as Plan Administrator.

                The qualifications and proposed compensation of and other disclosures regarding the
         Plan Administrator shall be set forth as part of the Plan Supplement; such compensation may be
         paid from the Liquidating Debtors’ Cash on hand, without further notice or order of the
         Bankruptcy Court. Further, the Plan Administrator shall be entitled to reimbursement, from the
         Liquidating Debtors’ Cash on hand, for his or her actual, reasonable, and necessary expenses
         incurred in connection with the performance of his or her duties, without the need for further
         notice or Bankruptcy Court approval. All distributions to be made to Creditors and, if
         applicable, Interest Holders under the Plan shall be made by the Plan Administrator (or his or her
         designated agent). The Plan Administrator shall deposit and hold all Cash in trust for the benefit
         of Creditors (including Professional Persons) receiving distributions under the Plan. The duties
         and powers of the Plan Administrator shall include, without limitation, the following (without
         need of further Court approval):

                       (i) To exercise all power and authority that may be exercised, to commence all
                proceedings (including the power to continue any actions and proceedings that may have
                been commenced by the Debtors prior to the Effective Date) that may be commenced,
                and to take all actions that may be taken by any officer or manager of the Liquidating
                Debtors with like effect as if authorized, exercised, and taken by unanimous action of
                such officers and managers, including consummating the Plan and all transfers thereunder
                on behalf of the Liquidating Debtors;


01:24729857.2
                                                         35
                     Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 44 of 64



                       (ii) To wind up the affairs of the Liquidating Debtors and any or all of their
                subsidiaries and affiliates and their Estates to the extent appropriate as expeditiously as
                reasonably possible;

                       (iii) To maintain all accounts, make distributions, and take other actions required
                under or consistent with the Plan, including the maintenance of appropriate reserves, in
                the name of the Liquidating Debtors;

                       (iv) To use, manage, sell, abandon, convert to Cash and/or otherwise dispose of
                the Distributable Assets for the purpose of liquidating or otherwise disposing of all
                remaining property of the Estates, making distributions and fully consummating the Plan;

                        (v) To take all steps necessary or appropriate to terminate the corporate existence
                of the Debtors consistent with the Plan;

                       (vi) To prosecute objections to Claims and Interests, and to compromise or settle
                any Claims or Interests (Disputed or otherwise);

                       (vii) To prosecute any and all Retained Rights of Action and compromise or settle
                any Retained Rights of Action;

                       (viii) To prepare and file tax returns to the extent required by law;

                        (ix) To employ and compensate any and all such professionals and agents as the
                Plan Administrator, in his or her sole discretion, deems appropriate to perform his or her
                duties under the Plan without further order of the Bankruptcy Court; and

                        (x) To take all other actions not inconsistent with the provisions of the Plan that
                the Plan Administrator deems reasonably necessary or desirable in connection with the
                administration of the Plan, including, without limitation, filing all motions, pleadings,
                reports, and other documents in connection with the administration and closing of the
                Chapter 11 Cases.

                 The Plan Administrator may be removed by the Bankruptcy Court upon application for
         good cause shown. In the event of the resignation, removal, death, or incapacity of the Plan
         Administrator, the Bankruptcy Court shall, upon motion or sua sponte, appoint another Person to
         become Plan Administrator, with notice thereof provided to the Post-Effective Date Service List.
         Any successor Plan Administrator, without any further act, shall become fully vested with all of
         the rights, powers, duties, and obligations of his or her predecessor.

                       6.      Source of Funding.

                The source of all distributions and payments under the Plan will be the Distributable
         Assets and the proceeds thereof, including, without limitation, the Debtors’ Cash on hand and
         proceeds from any sale or other disposition of the Debtors’ assets and prosecution of Retained
         Rights of Action.


01:24729857.2
                                                         36
                     Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 45 of 64



                        7.     Retained Rights of Action.

                 In accordance with section 1123(b) of the Bankruptcy Code, the Liquidating Debtors
         shall retain and may enforce all rights to commence and pursue, as appropriate, any and all
         Retained Rights of Action, whether arising before or after the Petition Date, including any
         actions specifically enumerated in the Plan Supplement, and the Liquidating Debtors’ rights to
         commence, prosecute, or settle such Retained Rights of Action shall be preserved
         notwithstanding the occurrence of the Effective Date. The Plan Administrator may pursue such
         Retained Rights of Action, as appropriate, in accordance with the best interests of the
         Liquidating Debtors. No Person may rely on the absence of a specific reference in the Plan,
         the Plan Supplement, or the Disclosure Statement to any Retained Right of Action against
         it as any indication that the Debtors or Liquidating Debtors, as applicable, will not pursue
         any and all available Retained Rights of Action against it. The Debtors or Liquidating
         Debtors, as applicable, expressly reserve all rights to prosecute any and all Retained Rights
         of Action against any Person, except as otherwise expressly provided in the Plan. Unless
         any Right of Action is expressly waived, relinquished, exculpated, released, compromised, or
         settled in the Plan or a Bankruptcy Court order, the Debtors and the Liquidating Debtors
         expressly reserve all Rights of Action for later adjudication, and, therefore, no preclusion
         doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
         preclusion, estoppel (judicial, equitable, or otherwise), or laches shall apply to such Retained
         Rights of Action upon, after, or as a consequence of Confirmation or Consummation of the Plan.

                In accordance with section 1123(b)(3) of the Bankruptcy Code, any Retained Rights of
         Action shall vest in the Liquidating Debtors. The Liquidating Debtors shall have standing as the
         representative of the Debtors’ Estates pursuant to section 1123(b)(3)(B) of the Bankruptcy Code
         to pursue, or decline to pursue, the Retained Rights of Action and objections to Claims, as
         appropriate, in the business judgment of the Plan Administrator. The Liquidating Debtors, acting
         through the Plan Administrator, may settle, release, sell, assign, otherwise transfer, or
         compromise Retained Rights of Action and/or objections to Claims without need for notice or
         order of the Bankruptcy Court.

                        8.     Interests in Non-Debtors Affiliates and Subsidiaries.

                 As of the Effective Date, except as expressly provided in the Plan or by separate order of
         the Bankruptcy Court, the Liquidating Debtors shall retain any stock or interests that they may
         hold in their non-Debtor affiliates or subsidiaries and retain any rights to which such stock or
         interests may be entitled under applicable law with respect to such shares or other interests.
         After the Effective Date, the Liquidating Debtors may sell, transfer, assign or otherwise dispose
         of such shares or interests as permitted by applicable law.

                        9.     Payment of Plan Expenses.

                The Liquidating Debtors may pay all reasonable Plan Expenses without further notice to
         Creditors or Holders of Interests or approval of the Bankruptcy Court.




01:24729857.2
                                                        37
                      Case 18-12012-LSS        Doc 770        Filed 07/17/19   Page 46 of 64



                        10.    Dissolution of Debtors; Final Decree.

                 Once the Plan Administrator determines that the Final Resolution Date has occurred as to
         any of the Liquidating Debtors, such Liquidating Debtors shall be dissolved for all purposes by
         the Plan Administrator without the necessity for any other or further actions to be taken by or on
         behalf of any Liquidating Debtors or payments to be made in connection therewith; provided,
         however, that, without the need of any further approval, the Plan Administrator in his or her
         discretion may execute and file documents and take all other actions as he or she deems
         appropriate relating to the dissolution of the Liquidating Debtors under the laws of Delaware
         and/or any other applicable states, and in such event, all applicable regulatory or governmental
         agencies shall take all steps necessary to allow and effect the prompt dissolution of the
         Liquidating Debtors as provided in the Plan, without the payment of any fee, tax, or charge and
         without need for the filing of certificates. At any time following the Effective Date, the Plan
         Administrator, on behalf of the Liquidating Debtors, shall be authorized to move for the entry of
         a final decree closing any or all of the Chapter 11 Cases pursuant to section 350 of the
         Bankruptcy Code.

                        11.    Records.

                 The Liquidating Debtors and Plan Administrator shall maintain reasonably good and
         sufficient books and records of accounting relating to the Distributable Assets, the Liquidating
         Debtors’ Cash, the management thereof, all transactions undertaken by such parties, all expenses
         incurred by or on behalf of the Liquidating Debtors and Plan Administrator, and all distributions
         contemplated or effectuated under the Plan. Upon the entry of a final decree closing the Chapter
         11 Cases, unless otherwise ordered by the Bankruptcy Court, the Liquidating Debtors and Plan
         Administrator may destroy or otherwise dispose of all records maintained by the Liquidating
         Debtors and/or Plan Administrator. Notwithstanding anything to the contrary, the Plan
         Administrator may, upon notice to the Post-Effective Date Service List and without Bankruptcy
         Court approval, destroy any documents that he or she believes are no longer required to
         effectuate the terms and conditions of the Plan.

                        12.    Certain Bank Accounts.

                 On the Effective Date, the Liquidating Debtors and Plan Administrator are authorized to
         (i) consolidate all accounts containing deposits of the Debtors to a single bank account and close
         any non-consolidated accounts; and (ii) promptly return the remaining balances of segregated
         “P&A” accounts relating to the motion pictures Max Steel, Collide, and AXL to the applicable
         producer or other counterparty.

                D.      Treatment of Executory Contracts and Unexpired Leases

                        1.     Rejection of Executory Contracts and Unexpired Leases.

                  Except for any executory contracts or unexpired leases: (i) that previously were assumed
         or rejected by an order of the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code;
         (ii) that are listed for assumption by the Debtors as of the Effective Date in a Plan Supplement to
         be filed and served on affected non-Debtor counterparties; (iii) as to which a motion for approval
         of the assumption or rejection of such contract or lease has been Filed and served prior to the
01:24729857.2
                                                         38
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 47 of 64



         Effective Date; (iv) that constitute contracts of insurance in favor of, or that benefit, the Debtors
         or the Estates; or (v) that were previously sold, conveyed or otherwise assigned pursuant to Final
         Order, each executory contract and unexpired lease entered into by the Debtors prior to the
         Petition Date that has not previously expired or terminated pursuant to its own terms shall be
         deemed rejected pursuant to section 365 of the Bankruptcy Code as of the Effective Date.
         Without limiting the foregoing, the indemnification obligations in favor of the Debtors’ current
         officers, managers, and representatives, to the extent not previously rejected, shall be assumed as
         of the Effective Date, and all other pre-Effective Date indemnification obligations of the Debtors
         shall be deemed rejected as of the Effective Date to the extent that such obligations are contained
         in executory contracts within the meaning of section 365 of the Bankruptcy Code, but only to the
         extent not inconsistent with any existing insurance obligations. The Confirmation Order shall
         constitute an order of the Bankruptcy Court approving such assumptions or rejections, pursuant
         to section 365 of the Bankruptcy Code, as of the Effective Date.

                        2.      Bar Date for Rejection Claims.

                 If the rejection of an executory contract or unexpired lease pursuant to the Plan or
         otherwise gives rise to a Claim by the other party or parties to such contract or lease, such Claim
         shall be forever barred and shall not be enforceable against the Debtors or their Estates unless a
         proof of Claim is Filed and served on the Plan Administrator and its counsel within thirty (30)
         calendar days after the earlier of (a) the Effective Date and (b) service of a notice that the
         executory contract or unexpired lease has been rejected. All such Claims for which proofs of
         Claim are required to be Filed, if Allowed, will be, and will be treated as, General Unsecured
         Claims, subject to the provisions of the Plan.

                E.      Distributions and Related Matters


                        1.      Dates of Distribution.

                 Whenever any payment or distribution to be made under the Plan shall be due on a day
         other than a Business Day, such payment or distribution shall instead be made, without interest,
         by the Liquidating Debtors (or their agent) on the immediately following Business Day.

                        2.      Cash Distributions.

                Distributions of Cash may be made either by check drawn on a domestic bank or wire or
         ACH transfer from a domestic bank, at the option of the Liquidating Debtors, except that Cash
         payments made to foreign Creditors may be made in such funds and by such means as are
         necessary or customary in a particular foreign jurisdiction.

                        3.      Rounding of Payments.

                Whenever payment of a fraction of a cent would otherwise be called for, the actual
         payment shall reflect a rounding down of such fraction to the nearest whole cent. To the extent
         Cash remains undistributed as a result of the rounding of such fraction to the nearest whole cent,
         such Cash shall be treated as “Unclaimed Property” under the Plan.

01:24729857.2
                                                          39
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 48 of 64



                        4.      Disputed Claims.

                 Notwithstanding all references in the Plan to Claims that are Allowed, solely for the
         purpose of calculating (but not distributing) the amount or number of distributions to be made on
         account of Allowed Class 4 General Unsecured Claims under the Plan, such calculations may be
         made, in the Plan Administrator’s sole discretion, as if each Disputed Claim were an Allowed
         Claim, except that if the Bankruptcy Court estimates the likely portion of a Disputed Claim to be
         Allowed or authorized or otherwise determines the amount or number which would constitute a
         sufficient reserve for a Disputed Claim (which estimates and determinations may be requested by
         the Liquidating Debtors), such amount or number as determined by the Bankruptcy Court may
         be used for calculations as to such Disputed Claim instead.

                        5.      Undeliverable and Unclaimed Distributions.

                 In the event that any distribution to any Holder is returned as undeliverable, no
         distribution to such Holder shall be made unless and until the Plan Administrator has determined
         the then current address of such Holder, at which time such distribution shall be made to such
         Holder without interest; provided, however, that such distributions shall be deemed Unclaimed
         Property at the expiration of ninety (90) calendar days from the date of such attempted
         distribution. After such date, all Unclaimed Property shall revert to the Liquidating Debtors
         automatically and without need for a further order by the Bankruptcy Court (notwithstanding any
         applicable federal, provincial, or state escheat, abandoned or unclaimed property laws to the
         contrary), and the Claim of any Holder to such property or Interest in property shall be forever
         barred. The Plan Administrator may implement reasonable attempts to reach any recipient of an
         undeliverable distribution prior to reverting such property to the Liquidating Debtors.

                        6.      Minimum Distributions.

                 Notwithstanding any other provision of the Plan, in the Plan Administrator’s sole
         discretion, the Plan Administrator will not be required to make distributions of Cash less than
         $25 in value, and each such Claim to which this limitation applies shall be deemed fully and
         finally satisfied and not entitled to any further payment or consideration pursuant to Article IX
         and its Holder is forever barred pursuant to Article IX from asserting that Claim or Claims
         against the Debtors, the Liquidating Debtors, their Estates, or their property.

                        7.      Compliance With Tax Requirements.

                 (a) The Liquidating Debtors shall comply with all withholding and reporting
         requirements imposed by federal, state, or local taxing authorities in connection with making
         distributions pursuant to the Plan.

                  (b) In connection with each distribution with respect to which the filing of an information
         return (such as an IRS Form 1099 or 1042) or withholding is required, the Liquidating Debtors
         shall file such information return with the IRS and provide any required statements in connection
         therewith to the recipients of such distribution, or effect any such withholding and deposit all
         moneys so withheld to the extent required by law. With respect to any Person from whom a tax
         identification number, certified tax identification number or other tax information required by
         law to avoid withholding has not been received, the Liquidating Debtors may, in their sole
01:24729857.2
                                                         40
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19    Page 49 of 64



         option, withhold the amount required and distribute the balance to such Person or decline to
         make such distribution until the information is received.

                        8.      Record Date in Respect to Distributions.

                 Except as set forth below, the record date and time for the purpose of determining which
         Persons are entitled to receive any and all distributions on account of any Allowed Claims or
         Interests, irrespective of the date of or number of distributions, shall be the Record Date.

                F.      Litigation, Objections to Claims, and Determination of Taxes

                        1.      Litigation.

                 Except as may be expressly provided otherwise in the Plan, the Liquidating Debtors,
         through the Plan Administrator, shall be responsible for pursuing Retained Rights of Action, any
         objection to the allowance of any Claim, and the determination of tax issues and liabilities.

                        2.      Objections to Claims; Objection Deadline.

                 As of the Effective Date, the Liquidating Debtors shall have exclusive authority to file
         objections, settle, compromise, withdraw or litigate to judgment objections to Claims. Any
         objection to a Claim or Interest shall be filed with the Bankruptcy Court and served on the
         Person holding such Claim or Interest within one hundred eighty (180) calendar days after the
         Effective Date (as may be extended, the “Objection Deadline”), provided that the Liquidating
         Debtors may seek one or more extensions thereof subject to Bankruptcy Court approval and with
         notice only to parties that have requested such notice pursuant to Bankruptcy Rule 2002.

                        3.      Tax Determinations.

                  In addition to any other available remedies or procedures with respect to Tax issues or
         liabilities or rights to tax refunds, the Liquidating Debtors, at any time, may utilize (and receive
         the benefits of) section 505 of the Bankruptcy Code with respect to: (1) any tax issue or liability
         or right to a tax refund relating to an act or event occurring prior to the Effective Date; or (2) any
         tax liability or right to a tax refund arising prior to the Effective Date. If the Liquidating Debtors
         utilize section 505(b) of the Bankruptcy Code: (1) the Bankruptcy Court shall determine the
         amount of the subject Tax liability or right to a Tax refund in the event that the appropriate
         Governmental Unit timely determines a Tax to be due in excess of the amount indicated on the
         subject return; and (2) if the prerequisites are met for obtaining a discharge of Tax liability in
         accordance with section 505(b) of the Bankruptcy Code, the Liquidating Debtors shall be entitled
         to such discharge which shall apply to any and all Taxes relating to the period covered by such
         return.

                        4.      Temporary or Permanent Resolution of Disputed Claims.

                 The Liquidating Debtors may request that the Bankruptcy Court estimate any contingent
         or unliquidated Disputed Claim pursuant to section 502(c) of the Bankruptcy Code, irrespective
         of whether any Person has previously objected to such Disputed Claim. The Bankruptcy Court
         will retain jurisdiction and power to estimate any contingent or unliquidated Disputed Claim at
01:24729857.2
                                                          41
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 50 of 64



         any time. If the Bankruptcy Court estimates any contingent or unliquidated Disputed Claim, that
         estimated amount will constitute either the Allowed amount of such Disputed Claim or a
         maximum limitation on such Disputed Claim, as determined by the Bankruptcy Court. If the
         estimated amount constitutes a maximum limitation on such Disputed Claim, then the
         Liquidating Debtors may elect to pursue any supplemental proceedings to object to any ultimate
         payment on account of such Disputed Claim. In addition, the Liquidating Debtors may resolve
         or adjudicate any Disputed Claim in the manner in which the amount of such Claim or Interest
         and the rights of the Holder of such Claim or Interest would have been resolved or adjudicated if
         the Chapter 11 Cases had not been commenced. All of the aforementioned objection, estimation
         and resolution procedures are cumulative and not necessarily exclusive of one another.

                        5.      Setoffs.

                The Liquidating Debtors may, but shall not be required to, setoff against any Claim, and
         the payments or other distributions to be made pursuant to the Plan in respect of such Claim may
         be setoff against claims of any nature whatsoever that the Debtors or the Estates may have
         against the Holder of such Claim; provided, however, that neither the failure to do so nor the
         allowance of any Claim under the Plan shall constitute a waiver or release by the Liquidating
         Debtors of any such claim that the Liquidating Debtors may have against such Holder, unless
         otherwise agreed to in writing by such Holder and the Liquidating Debtors. Notwithstanding the
         foregoing, the Debtors, the Estates, and the Liquidating Debtors do not have, and shall not
         exercise, any setoff rights against the Prepetition Lender Claims.

                G.      Injunctions, Exculpation, Releases and Related Provisions

                        1.      Injunctions.

                        (a)     Generally.

                 Unless otherwise provided in the Plan or the Confirmation Order, all injunctions and
         stays provided for in the Chapter 11 Cases pursuant to sections 105 and 362 of the Bankruptcy
         Code or otherwise in effect on the Confirmation Date, shall remain in full force and effect until
         the Effective Date. From and after the Effective Date, all Persons are permanently enjoined
         from, and restrained against, commencing or continuing in any court any suit, action or other
         proceeding, or otherwise asserting any claim or interest, seeking to hold (i) the Liquidating
         Debtors or their Estates, or (ii) the property of the Debtors or their Estates, liable for any Claim,
         obligation, right, interest, debt or liability that has been released pursuant to the Plan.

                        (b)     Non-Discharge of Debtors; Injunction.

                In accordance with section 1141(d)(3) of the Bankruptcy Code, the Plan does not
         discharge the Debtors. Section 1141(c) of the Bankruptcy Code nevertheless provides,
         among other things, that the property dealt with by the Plan is free and clear of all Claims
         and Interests against the Debtors. As such, no Person may receive any payment from, or
         seek recourse against, any assets that are to be distributed under the Plan other than assets
         required to be distributed to that Person under the Plan. As of the Effective Date, all
         parties are precluded from asserting against any property to be distributed under the Plan

01:24729857.2
                                                          42
                     Case 18-12012-LSS       Doc 770       Filed 07/17/19   Page 51 of 64



         any Claims, rights, causes of action, liabilities, or Interests based upon any act, omission,
         transaction, or other activity that occurred before the Effective Date except as expressly
         provided in the Plan or the Confirmation Order.

                       2.     Exculpation.

                As of and subject to the occurrence of the Effective Date, for good and valuable
         consideration, including the consideration provided under the Plan, the Exculpated Parties
         shall neither have nor incur any liability to any Person for any act taken or omitted to be
         taken, on or after the Petition Date, in connection with, or related to, the formulation,
         preparation, dissemination, implementation, administration, Confirmation or
         Consummation of the Plan or any contract, instrument, waiver, release or other agreement
         or document created or entered into, in connection with the Plan, or any other act taken or
         omitted to be taken in connection with the Chapter 11 Cases or the Debtors up to and
         including the Effective Date; provided, however, that the foregoing provisions of this
         subsection shall have no effect on the liability of any Person that results from any such act
         or omission that is determined in a Final Order to have constituted willful misconduct or
         actual fraud. For the avoidance of doubt, the scope of the exculpation provided under the
         Plan does not include any of the current or former non-Debtor members of the Debtors or
         any of the former officers, managers and representatives of the Debtors who did not serve
         in such capacities during the Chapter 11 Cases or a portion thereof. Notwithstanding
         anything in the Plan to the contrary, no Person serving as Plan Administrator shall have or
         incur any personal liability as the manager, member or officer of the Debtors or
         Liquidating Debtors for any act taken or omission made in connection with the wind-up or
         dissolution of the Liquidating Debtors or any nondebtor subsidiary or affiliate; provided,
         however, that the foregoing shall have no effect on the liability of the Plan Administrator
         that results from any such act or omission that is determined in a Final Order to have
         constituted willful misconduct or actual fraud.

                       3.     Debtor Release.

                As of and subject to the occurrence of the Effective Date, for good and valuable
         consideration, the Debtors, for themselves and the Estates, hereby irrevocably,
         unconditionally and generally release the Released Parties from any and all claims,
         obligations, rights, suits, damages, causes of action, and liabilities, whether known or
         unknown, foreseen or unforeseen, liquidated or unliquidated, fixed or contingent, matured
         or unmatured, in law or equity or otherwise, which the Debtors or their Estates ever had,
         now have or hereafter can, shall or may have against any of the Released Parties from the
         beginning of time to the Effective Date that in any way relate to the Debtors, their direct or
         indirect non-Debtor subsidiaries, the Estates, or the Chapter 11 Cases; provided, however,
         that the foregoing provisions of this subsection shall have no effect on the liability of any
         Person that results from any such act or omission that is determined in a Final Order to
         have constituted willful misconduct or actual fraud. For the avoidance of doubt, the scope
         of the release provided under the Plan does not include any of the current or former
         members of the Debtors or any of the former officers, managers and representatives of the
         Debtors who did not serve in such capacities during the Chapter 11 Cases or a portion
         thereof.
01:24729857.2
                                                      43
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19    Page 52 of 64



                        4.      Consenting Creditor Release.

                As of and subject to the occurrence of the Effective Date and except for the
         treatment provided in the Plan, for good and valuable consideration each Releasing
         Creditor, for itself and its respective present or former officers, directors, managers,
         shareholders, trustees, partners and partnerships, members, agents, employees,
         representatives, attorneys, accountants, professionals, and successors or assigns, in each
         case solely in their capacity as such, shall be deemed to have completely, conclusively,
         unconditionally and irrevocably released the Released Debtor/Committee Parties from any
         and all claims, obligations, rights, suits, damages, causes of action, and liabilities, whether
         known or unknown, foreseen or unforeseen, liquidated or unliquidated, fixed or
         contingent, matured or unmatured, in law or equity or otherwise, which the Releasing
         Creditor, the Debtors or their Estates ever had, now have or hereafter can, shall or may
         have against any of the Released Debtor/Committee Parties from the beginning of time to
         the Effective Date that in any way relate to the Debtors, their direct or indirect non-Debtor
         subsidiaries, the Estates, or the Chapter 11 Cases, provided, however, that the foregoing
         release does not affect or impair any obligations under any intercreditor agreements or any
         other agreements or arrangements between and among non-Debtor parties. For the
         avoidance of doubt, the Released Debtor/Committee Parties do not include any of the
         current or former non-Debtor members of the Debtors or any former officers, managers
         and representatives of the Debtors who did not serve in such capacities during the Chapter
         11 Cases or a portion thereof.

         VII.   RISK FACTORS

                A.      Parties May Object to the Plan’s Classification of Claims and Interests

                 Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
         interest in a particular class only if such claim or interest is substantially similar to the other
         claims or interests in such class. The Plan Proponents believe that the classification of the
         Claims and Interests under the Plan complies with the requirements set forth in the Bankruptcy
         Code because the Plan Proponents created Classes of Claims and Interests, each encompassing
         Claims or Interests, as applicable, that are substantially similar to the other Claims or Interests in
         each such Class. Nevertheless, there can be no assurance that the Bankruptcy Court will reach
         the same conclusion.

                B.      The Plan Proponents May Not Be Able to Obtain Confirmation of the Plan

                 With regard to any proposed chapter 11 plan, the Plan Proponents may not receive the
         requisite acceptances to confirm a plan. In the event that votes from Claims in Classes entitled to
         vote are received in number and amount sufficient to enable the Bankruptcy Court to confirm the
         Plan, the Plan Proponents intend to seek Confirmation of the Plan by the Bankruptcy Court. If
         the requisite acceptances are not received, the Plan Proponents may nevertheless seek
         Confirmation of the Plan notwithstanding the dissent of certain Classes of Claims. The
         Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of the
         Bankruptcy Code, which allow the Bankruptcy Court to confirm a plan that has been rejected by
         an Impaired Class of Claims if it determines that the plan satisfies section 1129(b) of the
01:24729857.2
                                                          44
                     Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 53 of 64



         Bankruptcy Code. To confirm a plan over the objection of a dissenting Class, the Bankruptcy
         Court also must find that at least one Impaired Class has accepted the plan, with such acceptance
         being determined without including the acceptance of any “insider” in such Class.

                Even if the requisite acceptances of a proposed plan are received, the Bankruptcy Court
         might not confirm the Plan as proposed if the Bankruptcy Court finds that any of the statutory
         requirements for confirmation under section 1129 of the Bankruptcy Code have not been met.

                 If the Plan is not confirmed by the Bankruptcy Court, it is unclear whether the Plan
         Proponents would be able to successfully develop, prosecute, confirm and consummate an
         alternative plan that is acceptable to the Bankruptcy Court and the Debtors’ creditors, and what,
         if any, distributions Holders of Claims ultimately would receive with respect to their Claims.

                C.     Claims May Exceed the Plan Proponents’ Estimates

                 There is a risk under the Plan that Claims will materially exceed the Plan Proponents’
         estimates, in which case distributions to Creditors would be significantly reduced or eliminated.
         Among other things, payments will only be made to Class 4 General Unsecured Creditors from
         Net Distributable Estate Assets—in other words, after payment in full, or reserves for, all Plan
         Expenses and all Administrative, Priority, and Secured Claims. The process of reconciling all
         such Claims has not yet been completed and outstanding disputes remain that will need to be
         litigated or otherwise resolved. If and to the extent Plan Expenses and Allowed Administrative,
         Priority, and Secured Claims exceed the Plan Proponents’ estimates, amounts available for
         General Unsecured Creditors may be significantly reduced or eliminated.

                D.     The Conditions Precedent to the Effective Date of the Plan May Not Occur

                As more fully set forth in the Plan, the Effective Date is subject to several conditions
         precedent. If such conditions precedent are not met or waived, the Effective Date will not occur.

                E.     Risks Related to Income Taxation

                 There are several income tax considerations, risks, and uncertainties associated with the
         Plan. Interested parties should read carefully the discussions set forth in Article IX of this
         Disclosure Statement regarding certain United States federal income tax consequences of the
         transactions proposed by the Plan.

         VIII. CONFIRMATION OF THE PLAN

                A.     The Confirmation Hearing

                 Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
         hold a hearing on Confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides
         that any party in interest may object to Confirmation of the Plan.

                 The Bankruptcy Court has scheduled the Confirmation Hearing to commence on
         [DATE], 2019 at [TIME] (prevailing Eastern Time), before the Honorable Laurie Selber
         Silverstein, United States Bankruptcy Judge, in the United States Bankruptcy Court for the
01:24729857.2
                                                        45
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19    Page 54 of 64



         District of Delaware, 824 North Market Street, 5th Floor, Wilmington, Delaware 19801. The
         Confirmation Hearing may be adjourned from time to time without further notice except for an
         announcement of the adjourned date made in the agenda for the Confirmation Hearing or at the
         Confirmation Hearing or any adjournment thereof.

                Objections to Confirmation of the Plan must be filed and served so that they are actually
         received by no later than [DATE], 2019 at [TIME] (prevailing Eastern Time). Unless objections
         to Confirmation of the Plan are timely served and filed in compliance with the Disclosure
         Statement Order, they may not be considered by the Bankruptcy Court.

                B.      Requirements for Confirmation of the Plan

                   Among the requirements for the Confirmation of the Plan is that the Plan (i) is accepted
         by all Impaired Classes of Claims, or, if rejected by an Impaired Class of Claims, that the Plan
         “does not discriminate unfairly” and is “fair and equitable” as to such Impaired Class of Claims;
         (ii) is feasible; and (iii) is in the “best interests” of Holders of Claims.

                 At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
         satisfies the requirements of section 1129 of the Bankruptcy Code. The Plan Proponents believe
         that: (i) the Plan satisfies or will satisfy all of the necessary statutory requirements of chapter 11
         of the Bankruptcy Code; (ii) the Plan Proponents have complied or will have complied with all
         of the necessary requirements of chapter 11 of the Bankruptcy Code; and (iii) the Plan has been
         proposed in good faith. Specifically, in addition to other applicable requirements, the Plan
         Proponents believe that the Plan satisfies or will satisfy the following applicable Confirmation
         requirements of section 1129 of the Bankruptcy Code:

         •      The Plan complies with the applicable provisions of the Bankruptcy Code.

         •      The Plan proponents have complied with the applicable provisions of the Bankruptcy
                Code.

         •      The Plan has been proposed in good faith and not by any means forbidden by law.

         •      Any payment made or promised under the Plan for services or for costs and expenses in,
                or in connection with, the Chapter 11 Cases, or in connection with the Plan and incident
                to the Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any such
                payment: (1) made before the Confirmation of the Plan is reasonable; or (2) is subject to
                the approval of the Bankruptcy Court as reasonable, if it is to be fixed after Confirmation
                of the Plan.

         •      Either each Holder of a Claim in an Impaired Class of Claims has accepted the Plan, or
                will receive or retain under the Plan on account of such Claim property of a value, as of
                the Effective Date of the Plan, that is not less than the amount that such Holder would
                receive or retain if the Debtors were liquidated on the Effective Date of the Plan under
                chapter 7 of the Bankruptcy Code.



01:24729857.2
                                                          46
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 55 of 64



         •      Each Class of Claims that is entitled to vote on the Plan will have accepted the Plan, or
                the Plan can be confirmed without the approval of a Class that did not accept the Plan
                pursuant to section 1129(b) of the Bankruptcy Code.

         •      Except to the extent a different treatment is agreed to, the Plan provides that all Allowed
                Administrative Expenses, Allowed Priority Tax Claims and Allowed Priority Non-Tax
                Claims will be paid in full on the Effective Date, or as soon thereafter as is reasonably
                practicable.

         •      At least one Class of Impaired Claims will have accepted the Plan, determined without
                including any acceptance of the Plan by any insider holding a Claim in that Class.

         •      Confirmation of the Plan is not likely to be followed by the liquidation or the need for
                further financial reorganization of the Debtors or any successors thereto.

         •      All accrued and unpaid fees of the type described in 28 U.S.C. § 1930, including the fees
                of the U.S. Trustee, will be paid as of the Effective Date.

                C.      Best Interests of Creditors

                 Often called the “best interests of creditors” test, section 1129(a)(7) of the Bankruptcy
         Code requires that a Bankruptcy Court find, as a condition to confirmation of a chapter 11 plan,
         that the plan provides, with respect to each impaired class, that each holder of a claim or an
         interest in such class either (i) has accepted the plan or (ii) will receive or retain under the plan
         property of a value that is not less than the amount that such holder would receive or retain if the
         debtor liquidated under chapter 7 on the Effective Date. To make these findings, the Bankruptcy
         Court must: (a) estimate the cash liquidation proceeds that a chapter 7 trustee would generate if
         each of the Debtors’ Chapter 11 Cases were converted to a chapter 7 case on the Effective Date
         and the assets of the Debtors’ Estates were liquidated; (b) determine the liquidation distribution
         that each non-accepting Holder of a Claim or an Interest would receive from such liquidation
         proceeds under the priority scheme dictated in chapter 7; and (c) compare the Holder’s
         liquidation distribution to the distribution under the Plan that the Holder would receive if the
         Plan were confirmed and consummated.

                 Here, the costs of liquidation under chapter 7 of the Bankruptcy Code would include the
         statutory fees payable to a chapter 7 trustee, and the fees that would be payable to additional
         attorneys and other professionals that such a trustee may engage (who would need time to
         understand case issues), which amounts would have to be paid before anything is paid to Holders
         of Allowed General Unsecured Claims.

                Conversion to chapter 7 of the Bankruptcy Code would also mean the establishment of a
         new claims bar date, which could result in new General Unsecured Claims being asserted against
         the Estates, thereby diluting the recoveries of other Holders of Allowed General Unsecured
         Claims.

                 In addition, the Plan is the product of a compromise between the Debtors, the Committee,
         and the Prepetition Lenders, pursuant to which the Prepetition Lenders have agreed to fund not
         less than $5.1 million in Cash as of June 12, 2019 for the satisfaction of Allowed Administrative
01:24729857.2
                                                          47
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 56 of 64



         Expenses, Priority Tax Claims, Priority Non-Tax Claims, and Miscellaneous Secured Claims; the
         payment of Plan Expenses; and, to the extent Distributable Estate Assets remain after the
         foregoing, the payment of distributions to Holders of General Unsecured Claims under the Plan.
         In a chapter 7 liquidation, it is unknown whether the Prepetition Lenders would agree to this
         settlement and what additional discovery and litigation costs would be incurred.

                For these reasons, among others, the Plan Proponents believe that Holders of Claims will
         receive equal or greater value as of the Effective Date under the Plan than such Holders would
         receive in a chapter 7 liquidation.

                D.      Feasibility

                 Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of the plan is not
         likely to be followed by the liquidation, or the need for further financial reorganization of the
         Debtors, or any successor to the Debtors (unless such liquidation or reorganization is proposed in
         the plan). This requirement is satisfied as the Plan proposes a liquidation and the Plan
         Proponents believe that the Debtors already have sufficient Cash on hand from proceeds of the
         Sale in order to fund distributions to Creditors pursuant to the terms of the Plan.

                E.      Acceptance by Impaired Classes

                 The Bankruptcy Code requires, as a condition to confirmation, that, except as described
         in the following section, each class of claims or interests that is impaired under a plan accept the
         plan. A class that is not “impaired” under a plan is deemed to have accepted the plan and,
         therefore, solicitation of acceptances with respect to such class is not required.

                 A class is “impaired” unless a plan: (a) leaves unaltered the legal, equitable and
         contractual rights to which the claim or the interest entitles the holder of such claim or interest;
         or (b) cures any default, reinstates the original terms of such obligation, compensates the holder
         for certain damages or losses, as applicable, and does not otherwise alter the legal, equitable or
         contractual rights to which such claim or interest entitles the holder of such claim or interest.

                 Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
         impaired claims as acceptance by holders of at least two-thirds in dollar amount and more than
         one-half in number of allowed claims in that class, counting only those claims that actually voted
         to accept or reject the plan. Thus, a Class of Impaired Claims will have voted to accept the Plan
         only if two-thirds in amount and a majority in number actually voting cast their Ballots in favor
         of acceptance.

                F.      Confirmation Without Acceptance by All Impaired Classes

                 Section 1129(b) of the Bankruptcy Code allows a Bankruptcy Court to confirm a plan
         even if all impaired classes have not accepted it, provided that the plan has been accepted by at
         least one impaired class of claims, determined without including the acceptance of the plan by
         any insider. Notwithstanding an impaired class’s rejection or deemed rejection of the plan, such
         plan will be confirmed, at the plan proponent’s request, in a procedure commonly known as
         “cramdown,” so long as the plan does not “discriminate unfairly” (as discussed below) and is

01:24729857.2
                                                         48
                      Case 18-12012-LSS         Doc 770        Filed 07/17/19   Page 57 of 64



         “fair and equitable” (as discussed below) with respect to each class of claims or interests that is
         impaired under, and has not accepted, the plan.

                 To the extent that any Impaired Class rejects the Plan or is deemed to have rejected the
         Plan, the Plan Proponents shall request Confirmation of the Plan under section 1129(b) of the
         Bankruptcy Code. The Plan Proponents reserve the right to alter, amend, modify, revoke, or
         withdraw the Plan, the Plan Supplement, or any schedule or exhibit, including to amend or
         modify it to satisfy the requirements of section 1129(b) of the Bankruptcy Code, if necessary.

                        1.      No Unfair Discrimination

                 The “unfair discrimination” test applies to classes of claims or interests that reject or are
         deemed to have rejected a plan and that are of equal priority with another class of claims or
         interests that is receiving different treatment under such plan. The test does not require that the
         treatment of such classes of claims or interests be the same or equivalent, but that such treatment
         be “fair.” In general, bankruptcy courts consider whether a plan discriminates unfairly in its
         treatment of classes of claims of equal rank (e.g., classes of the same legal character).
         Bankruptcy courts will take into account a number of factors in determining whether a plan
         discriminates unfairly, and, accordingly, a plan could treat two classes of unsecured creditors
         differently without unfairly discriminating against either class. The Plan Proponents submit that
         if the Plan Proponents “cramdown” the Plan pursuant to section 1129(b) of the Bankruptcy
         Code, the Plan is structured such that it does not “discriminate unfairly” against any rejecting
         Class. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
         conclusion.

                        2.      Fair and Equitable Test

                 The “fair and equitable” test applies to classes that reject or are deemed to have rejected a
         plan and are of different priority and status vis-à-vis another class (e.g., secured versus unsecured
         claims, or unsecured claims versus equity interests), and includes the general requirement that no
         class of claims receive more than 100% of the amount of the allowed claims in such class,
         including interest. As to the rejecting class, the test sets different standards depending upon the
         type of claims or interests in such rejecting class. The Plan Proponents submit that if the Plan
         Proponents “cramdown” the Plan pursuant to section 1129(b) of the Bankruptcy Code, the Plan
         is structured such that the applicable “fair and equitable” standards are met.

                G.      Alternatives to the Plan

                 The Plan Proponents believe that the Plan is in the best interests of Holders of Claims. If,
         however, the requisite acceptances of the voting Classes of Claims are not received, or no Plan is
         confirmed and consummated, the theoretical alternatives to the Plan include: (a) formulation of
         an alternative plan or plans of liquidation, or (b) liquidation of the Debtors under chapter 7 of the
         Bankruptcy Code.

                 The Plan Proponents believe that the Plan enables Holders of Claims to realize the
         greatest possible recovery under the circumstances, and, as compared to any alternative plan of
         liquidation, has the greatest chance of being confirmed and consummated.

01:24729857.2
                                                          49
                        Case 18-12012-LSS        Doc 770       Filed 07/17/19    Page 58 of 64



         IX.    CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF
                THE PLAN

              THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
         COMPLEX. ALL HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD
         CONSULT WITH THEIR TAX ADVISORS AS TO THE PARTICULAR TAX
         CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE
         PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL
         OR FOREIGN TAX LAWS AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

                 This discussion is provided for information purposes only, and is based on provisions of
         the Internal Revenue Code of 1986, as amended (the “IRC”), Treasury Regulations promulgated
         thereunder, judicial authorities, and current administrative rulings and practice, all as in effect on
         the date hereof. Legislative, judicial, or administrative changes or interpretations enacted or
         promulgated after the date hereof could alter or modify the analyses set forth below with respect
         to the United States federal income tax consequences of the Plan. Any such changes or
         interpretations may be retroactive and could significantly, and adversely, affect the United States
         federal income tax consequences of the Plan.

                 The following summary is limited to Holders that are United States persons within the
         meaning of the IRC. For purposes of the following discussion, a “United States person” is any
         of the following:

                (i)      An individual who is a citizen or resident of the United States;

                (ii)     A corporation created or organized under the laws of the United States or any
                         state or political subdivision thereof;

                (iii)    An estate, the income of which is subject to federal income taxation regardless of
                         its source; or

                (iv)     A trust that (a) is subject to the primary supervision of a United States court and
                         which has one or more United States fiduciaries who have the authority to control
                         all substantial decisions of the trust, or (b) has a valid election in effect under
                         applicable Treasury Regulations to be treated as a United States person.

                 This discussion does not address all aspects of United States federal income taxation that
         may be relevant to a particular Holder in light of its particular facts and circumstances, or to
         certain types of Holders subject to special treatment under the IRC. Examples of Holders subject
         to special treatment under the IRC include, without limitation, governmental entities and entities
         exercising governmental authority, foreign companies, persons who are not citizens or residents
         of the United States, banks and certain other financial institutions, broker-dealers, insurance
         companies, tax-exempt organizations, real estate investment trusts, small business investment
         companies, regulated investment companies, persons that have a functional currency other than
         the United States dollar, and persons holding Claims that are a hedge against, or that are hedged
         against, currency risk or that are part of a straddle, constructive sale, or conversion transaction.
         This discussion does not address the state, local or foreign tax consequences of the Plan with
         respect to any such Holders.
01:24729857.2
                                                          50
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19    Page 59 of 64



                 The tax treatment of Holders of Claims and the character, amount and timing of income,
         gain or loss recognized as a consequence of the Plan and the Distributions provided for by the
         Plan may vary, depending upon the following factors, among others: (i) whether the Claim or
         portion thereof constitutes a Claim for principal or interest; (ii) the type of consideration, if any,
         received by the Holder in exchange for the Claim, and whether the Holder receives Distributions
         under the Plan in more than one taxable year; (iii) whether the Holder is a citizen or resident of
         the United States for tax purposes, is otherwise subject to United States federal income tax on a
         net basis, or falls into any special class of taxpayers, such as those that are excluded from this
         discussion as noted above; (iv) the manner in which the Holder acquired the Claim; (v) the
         length of time that the Claim has been held; (vi) whether the Claim was acquired at a discount;
         (vii) whether the Holder has taken a bad debt deduction or a worthless securities deduction with
         respect to the Claim or any portion thereof in the current or prior taxable years; (viii) whether the
         Holder has previously included in gross income accrued but unpaid interest with respect to the
         Claim; (ix) the method of tax accounting of the Holder; (x) whether the Claim is an installment
         obligation for United States federal income tax purposes; and (xi) whether the “market discount”
         rules apply to the Holder. Therefore, each Holder should consult such Holder’s own tax advisor
         for tax advice with respect to that Holder’s particular situation and circumstances, and the
         particular tax consequences to such Holder of the transactions contemplated by the Plan.

                 A significant amount of time may elapse between the date of the Disclosure Statement
         and the receipt of a final Distribution under the Plan. Events occurring after the date of the
         Disclosure Statement, such as new or additional tax legislation, court decisions, or administrative
         changes, could affect the United States federal income tax consequences of the Plan and the
         transactions contemplated thereunder. No ruling has been or will be sought from the IRS with
         respect to any of the tax aspects of the Plan, and no opinion of counsel has been or will be
         obtained by the Debtors with respect thereto. No representations are being made regarding the
         particular tax consequences of confirmation or implementation of the Plan as to any Holder of a
         Claim. This discussion is not binding upon the IRS or other taxing authorities. No assurance
         can be given that the IRS or another authority would not assert, or that a court would not sustain,
         a different position from any discussed herein.

              THE FOLLOWING DISCUSSION IS: (I) INTENDED ONLY AS A SUMMARY
         OF CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
         PLAN, AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX
         PROFESSIONAL; AND (II) FOR INFORMATION PURPOSES ONLY AND IS NOT
         TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN,
         AND MAY VARY DEPENDING ON A HOLDER’S PARTICULAR CIRCUMSTANCES.
         ACCORDINGLY, EACH HOLDER IS STRONGLY URGED TO CONSULT SUCH
         HOLDER’S TAX ADVISOR REGARDING THE FEDERAL, STATE, LOCAL AND
         FOREIGN INCOME TAX CONSEQUENCES OF THE PLAN.

                Certain Tax Consequences to Holders of Claims

                 A Holder of an Allowed Claim will generally recognize gain or loss equal to the
         difference between the Holder’s adjusted basis in its Allowed Claim and the amount realized by
         the Holder in respect of its Allowed Claim. Over time and on a cumulative basis, the amount
         realized generally will equal the aggregate amount of the Cash (and the fair market value of
01:24729857.2
                                                          51
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 60 of 64



         property, if any) distributed to the Holder by the Plan Administrator, less the amount, if any,
         attributable to accrued but unpaid interest. A Holder of an Allowed Claim will generally
         recognize ordinary income to the extent that the amount of Cash or property received (or deemed
         received) under the Plan is attributable to interest that accrued on a Allowed Claim but was not
         previously paid by the Debtors or included in income by the Holder of the Allowed Claim.

                 The character of any gain or loss that is recognized as such will depend upon a number of
         factors, including the status of the Holder, the nature of the Allowed Claim in the Holder’s
         hands, whether the Allowed Claim was purchased at a discount, whether and to what extent the
         Holder has previously claimed a bad debt deduction with respect to the Allowed Claim, and the
         Holder’s holding period of the Allowed Claim. If the Allowed Claim in the Holder’s hands is a
         capital asset, the gain or loss realized will generally be characterized as a capital gain or loss.
         Such gain or loss will constitute long-term capital gain or loss if the Holder held such Allowed
         Claim for longer than one year, or short-term capital gain or loss if the Holder held such Allowed
         Claim for one year or less. Any capital loss realized generally may be used by a corporate
         Holder only to offset capital gains, and by an individual Holder only to the extent of capital gains
         plus a certain limited statutorily proscribed amount of ordinary income in any single taxable
         year.

                 A Holder of an Allowed Claim who receives, in respect of the Holder’s Allowed Claim,
         an amount that is less than that Holder’s tax basis in such Allowed Claim may be entitled to a
         bad debt deduction under IRC Section 166(a). The rules governing the character, timing, and
         amount of a bad debt deduction place considerable emphasis on the facts and circumstances of
         the holder, the obligor, and the instrument with respect to which a deduction is claimed. Holders
         of Allowed Claims, therefore, are urged to consult their tax advisors with respect to the ability to
         take a bad debt deduction. A Holder that has previously recognized a loss or deduction in
         respect of that Holder’s Allowed Claim may be required to include in gross income (as ordinary
         income) any amounts received under the Plan to the extent such amounts exceed the Holder’s
         adjusted basis in such Allowed Claim.

                 Holders of Allowed Claims who were not previously required to include any accrued but
         unpaid interest with respect to an Allowed Claim may be treated as receiving taxable interest
         income to the extent any consideration they receive under the Plan is allocable to such interest.
         A Holder previously required to include in gross income any accrued but unpaid interest with
         respect to an Allowed Claim may be entitled to recognize a deductible loss to the extent such
         interest is not satisfied under the Plan.

                 A Holder of an Allowed Claim constituting an installment obligation for tax purposes
         may be required to currently recognize any gain remaining with respect to such obligation if,
         pursuant to the Plan, the obligation is considered to be satisfied at other than at face value or
         distributed, transmitted, sold or otherwise disposed of within the meaning of IRC Section 453B.

                 Under backup withholding rules, a Holder of an Allowed Claim may be subject to backup
         withholding with respect to payments made pursuant to the Plan unless such Holder: (i) is a
         corporation or is otherwise exempt from backup withholding and, when required, demonstrates
         this fact; or (ii) provides a correct taxpayer identification and certifies under penalty of perjury
         that the taxpayer identification number is correct and that the Holder is not subject to backup
01:24729857.2
                                                         52
                      Case 18-12012-LSS          Doc 770       Filed 07/17/19    Page 61 of 64



         withholding because of failure to report all dividend and interest income. Any amount withheld
         under these rules will be credited against the Holder’s federal income tax liability. Holders of
         Allowed Claims may be required to establish an exemption from backup withholding or to make
         arrangements with regard to payment of any backup withholding.

                 Holders of Subordinated Claims and Claims that are not Allowed (“Disallowed Claims”)
         will not receive any Distribution as part of the Plan. Accordingly, because such a Holder may
         receive an amount that is less than that Holder’s tax basis in such Claim, such Holder may be
         entitled to a bad debt deduction under IRC Section 166(a). The rules governing the character,
         timing, and amount of a bad debt deduction place considerable emphasis on the facts and
         circumstances of the Holder, the obligor, and the instrument with respect to which a bad debt
         deduction is claimed. Holders of Subordinated Claims and Disallowed Claims, therefore, are
         urged to consult their tax advisors with respect to the ability to take a bad debt deduction.

                Certain Tax Consequences to the Debtors

                1.      Federal Taxation Issues Related to Pass-Through Entities in General

                  For United States federal income tax law purposes, an entity can be organized as a
         corporation, a partnership, or a hybrid entity (otherwise known as S corporations and limited
         liability companies). The two primary differences between corporations and partnerships are
         how the entity’s earnings are taxed and whether or not the shareholder/owners are shielded from
         the liabilities of the entity. Generally, corporations are treated as independent tax-paying
         entities, unaffected by the personal characteristics of their shareholders or changes in their
         composition as a result of transfers of stock from old shareholders to new ones, giving rise to the
         potential for double taxation. Because corporations are treated independently, corporate income
         is taxed to a corporation as it is received or accrued, and is taxed at the shareholder level when
         and if the corporation distributes earnings to the shareholders or they sell their stock.
         Partnerships, however, are not entities subject to income tax. Instead, the partners are taxed
         directly on partnership income whether or not it is actually distributed to them.

                  Hybrid entities, on the other hand, combine the two primary differences between
         corporations and partnerships. As to S corporations, shareholders are shielded from entity level
         liability similar to that of a corporation; however, generally, the earnings of the entity are taxed
         at the ownership level similar to that of a partnership. As to limited liability companies, such as
         the Debtors, member-owners are shielded from entity level liability similar to that of a
         corporation; however, unique to the LLC, an option exists to be taxed as a corporation or taxed
         as a partnership, provided that the LLC has at least two member-owners, as set forth under
         Treasury Regulations Section 301.7701-3. The Debtors, which are all limited liability
         companies, are taxed as partnerships.

                 Generally, pass-through entities are subject to a single layer of tax on their earnings at the
         ownership level (partner, member, or shareholder depending on entity type). Taxable income of
         pass-through entities is computed at the entity level (generally each type of entity will file a tax
         return showing no tax liability at the entity level); however, each owner is taxed separately on
         his, her, or its distributive share of income, gain, loss, deduction, and/or credit, as applicable.
         The character of the items included in taxable income is determined at the entity level with no
01:24729857.2
                                                          53
                      Case 18-12012-LSS         Doc 770       Filed 07/17/19   Page 62 of 64



         regard to the owners’ individual characteristics. With respect to tax attributes, pass-through
         entities are generally not allowed to maintain certain tax attributes, such as net operating losses,
         given such entities are not directly taxable. These tax attributes pass-through to the owners, and
         usage, carryback, or carryforward of these attributes is determined at the ownership level.

                2.      Cancellation of Indebtedness Income

                 Under the IRC, a taxpayer generally must include in gross income the amount of any
         cancellation of indebtedness income (“COD Income”) realized during the taxable year. Section
         108 of the IRC provides an exception to this general rule, however, if the cancellation occurs in a
         case under the Bankruptcy Code, but only if the taxpayer is under the jurisdiction of the
         bankruptcy court and the cancellation is granted by the court or is pursuant to a plan approved by
         the court.

                 Section 108 of the IRC requires the amount of COD Income so excluded from gross
         income to be applied to reduce certain tax attributes of the taxpayer or, in the case of a pass-
         through entity, the owner of such entity. The tax attributes of the taxpayer or, in the case of a
         pass-through entity, the owner of such entity, that may be subject to reduction include the net
         operating losses and net operating loss carryovers (collectively, “NOLs”), certain tax credits and
         tax credit carryovers, capital losses and capital loss carryovers, tax bases in assets, and passive
         activity loss carryovers. Section 108 of the IRC further provides that a taxpayer does not realize
         COD Income from cancellation of indebtedness to the extent that payment of such indebtedness
         would have given rise to a deduction.

                 Under the Plan, Holders of certain Allowed Claims are expected to receive less than full
         payment on their Claims, and Holders of Subordinated Claims and Disallowed Claims are
         expected to receive no payment. The Debtors’ liability to the Holders of such Claims in excess
         of the amount satisfied by Distributions under the Plan will be canceled, and therefore will result
         in COD Income to the Debtors. The Debtors should not realize any COD Income, however, to
         the extent that payment of such Claims would have given rise to a deduction to the Debtors had
         such amounts been paid. In addition, any COD Income that the Debtors realize should be
         excluded from the Debtors’ gross income pursuant to the bankruptcy exception to Section 108 of
         the IRC described above, because the cancellation will occur in a case under the Bankruptcy
         Code, while the taxpayer is under the jurisdiction of a bankruptcy court, and the cancellation is
         granted by the court or is pursuant to a plan approved by the court. The exclusion of the COD
         Income, however, will result in a reduction of certain tax attributes, such as any NOLS, as
         described above.

                Importance of Obtaining Professional Tax Assistance

                THE FOREGOING DISCUSSION IS: (I) INTENDED ONLY AS A SUMMARY
         OF CERTAIN INCOME TAX CONSEQUENCES OF THE PLAN, AND IS NOT A
         SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL; and
         (II) FOR INFORMATIONAL PURPOSES ONLY, AND IS NOT TAX ADVICE. THE
         TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN, AND MAY VARY
         DEPENDING ON A CLAIM HOLDER’S OR INTEREST HOLDER’S PARTICULAR


01:24729857.2
                                                         54
                     Case 18-12012-LSS     Doc 770       Filed 07/17/19   Page 63 of 64



         CIRCUMSTANCES. ACCORDINGLY, SUCH HOLDERS ARE URGED TO CONSULT
         THEIR TAX ADVISORS ABOUT THE TAX CONSEQUENCES OF THE PLAN.


         X.     RECOMMENDATION

                 In the opinion of the Plan Proponents, the Plan is superior and preferable to the
         alternatives described in this Disclosure Statement. Accordingly, the Plan Proponents
         recommend that Holders of Claims entitled to vote on the Plan vote to accept the Plan and
         support Confirmation of the Plan.


         July 17, 2019
                                            /s/ Amir Agam
                                           Amir Agam
                                           Chief Restructuring Officer of
                                           Debtors and Debtors in Possession



         July 17, 2019
                                            /s/ Robert Feinstein
                                           Robert Feinstein
                                           PACHULSKI STANG ZIEHL & JONES LLP
                                           Authorized Representative of
                                           Official Committee of Unsecured Creditors




01:24729857.2
                                                    55
                        Case 18-12012-LSS     Doc 770         Filed 07/17/19   Page 64 of 64



         Prepared by:

         Debtors’ Counsel

         Michael R. Nestor, Esq. (Bar No. 3526)
         Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
         Ian J. Bambrick (Bar No. 5455)
         YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Rodney Square, 1000 North King Street
         Wilmington, Delaware 19801
         Tel: (302) 571-6600
         Fax: (302) 571-1253

         Michael L. Tuchin, Esq.
         Jonathan M. Weiss, Esq.
         Sasha M. Gurvitz, Esq.
         KLEE, TUCHIN, BOGDANOFF & STERN LLP
         1999 Avenue of the Stars, 39th Floor
         Los Angeles, CA 90067
         Tel: (310) 407-4000
         Fax: (310) 407-9090

                -and-

         Committee Counsel

         Robert J. Feinstein (NY Bar No. 1767805)
         Maxim B. Litvak (CA Bar No. 215852)
         Colin R. Robinson (DE Bar No. 5524)
         PACHULSKI STANG ZIEHL & JONES LLP
         919 Market Street, 17th Floor | P.O. Box 8705
         Wilmington, Delaware 19899-8705
         Tel: (302) 652-4100
         Fax: (302) 652-4400




01:24729857.2
                                                         56
